Exhibit 10.16

 

EXECUTION VERSION

 

 

TERM SYNDICATED FACILITY AGREEMENT

 

dated as of

 

April 30, 2019,

 

among

 

AMCOR LIMITED,

 

AMCOR FINANCE (USA), INC.,

 

The LENDERS Party Hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

BNP PARIBAS SECURITIES CORP.,

CITIBANK, N.A.,

HSBC BANK PLC,

MUFG BANK, LTD.

and

WELLS FARGO BANK, N.A., LONDON BRANCH,
as Joint Lead Arrangers and Joint Bookrunners

 

BANK OF AMERICA, N.A.,

BNP PARIBAS,

CITIBANK, N.A.,

HSBC BANK PLC,

MUFG BANK, LTD.

and

WELLS FARGO BANK, N.A., LONDON BRANCH,
as Syndication Agents

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED,

BANCO BILBAO VIZCAYA ARGENTINA, S.A. NEW YORK BRANCH,

COMMERZBANK AKTIENGESELLSCHAFT, FILIALE LUXEMBURG,

ING BELGIUM, BRUSSELS, GENEVA BRANCH,

MIZUHO BANK EUROPE N.V.,

STANDARD CHARTERED BANK,

SUMITOMO MITSUI BANKING CORPORATION,

TD SECURITIES

and

UNICREDIT BANK AG,
as Documentation Agents

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE I

 

Definitions

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Classification of Term Loans and Term Borrowings

30

SECTION 1.03.

Terms Generally

30

SECTION 1.04.

Accounting Terms; Pro Forma Calculations

31

SECTION 1.05.

[Reserved]

32

SECTION 1.06.

[Reserved]

32

SECTION 1.07.

Interest Rate; LIBOR Notification

32

SECTION 1.08.

Most Favored Nation Provision

33

SECTION 1.09.

Effectuation of the Combination Transactions

33

SECTION 1.10.

Divisions

34

 

ARTICLE II

 

The Credits

SECTION 2.01.

Commitments

34

SECTION 2.02.

Term Loans and Term Borrowings

34

SECTION 2.03.

Requests for Term Borrowings

35

SECTION 2.04.

[Reserved]

35

SECTION 2.05.

Funding of Term Borrowings

35

SECTION 2.06.

Interest Elections

36

SECTION 2.07.

Termination and Reduction of Commitments

38

SECTION 2.08.

Repayment of Term Loans; Evidence of Debt

38

SECTION 2.09.

Prepayment of Term Loans

39

SECTION 2.10.

[Reserved]

39

SECTION 2.11.

Fees

39

SECTION 2.12.

Interest

40

SECTION 2.13.

Alternate Rate of Interest

41

SECTION 2.14.

Increased Costs

42

SECTION 2.15.

Break Funding Payments

43

SECTION 2.16.

Payments Free of Taxes

44

SECTION 2.17.

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

50

SECTION 2.18.

Mitigation Obligations; Replacement of Lenders

52

SECTION 2.19.

Defaulting Lenders

53

SECTION 2.20.

Concerning the Borrower

54

 

i

--------------------------------------------------------------------------------



 

ARTICLE III

 

Representations and Warranties

 

 

 

SECTION 3.01.

Organization, Existence and Good Standing; Powers

54

SECTION 3.02.

Corporate and Governmental Authorization

54

SECTION 3.03.

Enforceability of Obligations

55

SECTION 3.04.

No Contravention or Exceeding Power

55

SECTION 3.05.

Accuracy of Accounts; No Material Adverse Change

55

SECTION 3.06.

Accuracy of Disclosure

56

SECTION 3.07.

Properties

56

SECTION 3.08.

Litigation and Environmental Matters

56

SECTION 3.09.

Compliance with Laws and Agreements

57

SECTION 3.10.

Investment Company Status

57

SECTION 3.11.

ERISA

57

SECTION 3.12.

Ranking of Obligations

58

SECTION 3.13.

Related Parties

58

SECTION 3.14.

Benefit from Transactions

58

SECTION 3.15.

Execution not as a Trustee

58

SECTION 3.16.

Federal Reserve Regulations

58

SECTION 3.17.

Anti-Corruption Laws; Sanctions; FATF Public Statement Jurisdiction

58

SECTION 3.18.

Choice of Law Provisions

59

SECTION 3.19.

No Immunity

60

SECTION 3.20.

Proper Form; No Recordation

60

 

ARTICLE IV

 

Conditions

SECTION 4.01.

Effective Date

60

SECTION 4.02.

Availability Date

62

SECTION 4.03.

Each Credit Event

64

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

SECTION 5.01.

Financial Statements and Other Information

64

SECTION 5.02.

Notices of Material Events

67

SECTION 5.03.

Subsidiary Guarantees

68

SECTION 5.04.

Existence; Conduct of Business

68

SECTION 5.05.

Maintenance of Properties

68

SECTION 5.06.

Insurance

69

SECTION 5.07.

Books and Records

69

SECTION 5.08.

Compliance with Laws

69

SECTION 5.09.

Use of Proceeds

69

SECTION 5.10.

Ranking of Obligations

69

 

ii

--------------------------------------------------------------------------------



 

ARTICLE VI

 

Negative Covenants

 

 

 

SECTION 6.01.

Subsidiary Indebtedness

70

SECTION 6.02.

Liens

70

SECTION 6.03.

Asset Sales

71

SECTION 6.04.

Use of Proceeds

71

SECTION 6.05.

Net Interest Expense Coverage Ratio

71

SECTION 6.06.

Leverage Ratio

71

 

ARTICLE VII

 

Events of Default

 

ARTICLE VIII

 

The Administrative Agent

 

ARTICLE IX

 

Miscellaneous

SECTION 9.01.

Notices

80

SECTION 9.02.

Waivers; Amendments

82

SECTION 9.03.

Expenses; Indemnity; Damage Waiver

83

SECTION 9.04.

Successors and Assigns

86

SECTION 9.05.

Survival

90

SECTION 9.06.

Counterparts; Integration; Effectiveness; Electronic Execution

90

SECTION 9.07.

Severability

91

SECTION 9.08.

Right of Setoff

91

SECTION 9.09.

Governing Law; Jurisdiction; Consent to Service of Process

92

SECTION 9.10.

WAIVER OF JURY TRIAL

93

SECTION 9.11.

Headings

93

SECTION 9.12.

Confidentiality

93

SECTION 9.13.

Interest Rate Limitation

94

SECTION 9.14.

“Know Your Customer” Notices

95

SECTION 9.15.

No Fiduciary Relationship

95

SECTION 9.16.

Non-Public Information

95

SECTION 9.17.

Conversion of Currencies

96

SECTION 9.18.

Additional Subsidiary Guarantees; Release of Subsidiary Guarantors

97

SECTION 9.19.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

97

 

iii

--------------------------------------------------------------------------------



 

ANNEX:

 

 

 

 

 

 

Annex A

—

Additional Defined Terms

 

 

 

 

SCHEDULES:

 

 

 

 

 

 

Schedule 2.01

—

Commitments

 

Schedule 6.02

—

Existing Liens

 

 

 

 

 

EXHIBITS:

 

 

 

 

 

 

 

Exhibit A

—

Form of Assignment and Assumption

 

Exhibit B

—

Form of Borrowing Request

 

Exhibit C

—

Form of Compliance Certificate

 

Exhibit D

—

Form of Closing Certificate

 

Exhibit E

—

Form of Guarantee Agreement

 

Exhibit F

—

Form of Interest Election Request

 

Exhibit G

—

Form of Joinder Agreement

 

Exhibit H-1

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are not Partnerships for
US Income Tax Purposes

Exhibit H-2

—

Form of U.S. Tax Certificate for Non-U.S. Lenders that are Partnerships for US
Income Tax Purposes

Exhibit H-3

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are not Partnerships
for US Income Tax Purposes

Exhibit H-4

—

Form of U.S. Tax Certificate for Non-U.S. Participants that are Partnerships for
US Income Tax Purposes

 

iv

--------------------------------------------------------------------------------



 

TERM SYNDICATED FACILITY AGREEMENT dated as of April 30, 2019 (this
“Agreement”), among AMCOR LIMITED (ACN 000 017 372), AMCOR FINANCE (USA), INC.,
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.                                   Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Term Loan or Term Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Term Borrowing, are
bearing interest at a rate determined by reference to the Alternate Base Rate.

 

“Accounts” means the consolidated statement of financial position (or
consolidated balance sheet), consolidated income statement, consolidated
statement of comprehensive income, consolidated statement of changes in equity
and consolidated cash flow statement of Parent and the Subsidiaries, prepared on
a consolidated basis in accordance with the Applicable GAAP, together with
reports (including, if applicable, directors’ reports and auditors’ reports) and
notes attached to or intended to be read with any such consolidated financial
statements.

 

“Adjusted LIBO Rate” means with respect to any LIBOR Term Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the product of (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan, in its capacity as administrative agent
hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.  Unless the context requires otherwise,
the term “Administrative Agent” shall include any Affiliate of JPMorgan through
which it shall perform any of its obligations in such capacity hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified.

 

“Agreement Currency” has the meaning set forth in Section 9.17(b).

 

--------------------------------------------------------------------------------



 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% per annum and (c) the Adjusted LIBO Rate on such day (or,
if such day is not a Business Day, the immediately preceding Business Day) for a
deposit in US Dollars with a maturity of one month plus 1% per annum.  For
purposes of clause (c) above, the Adjusted LIBO Rate on any day shall be based
on the Screen Rate at approximately 11:00 a.m., London time, on such day for
deposits in US Dollars (assuming an Interest Period of one month); provided that
if the Screen Rate is not available for a one-month Interest Period but the
Screen Rate is available for maturities both longer and shorter than a one-month
Interest Period, then the Screen Rate for purposes of this sentence shall be the
Interpolated Screen Rate as of such time.  Any change in the Alternate Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.  If the
Alternate Base Rate is being used as an alternate rate of interest pursuant to
Section 2.13, then, for purposes of clause (c) above, the Adjusted LIBO Rate
shall be deemed to be zero.

 

“Amcor” means Amcor Limited (ACN 000 017 372), an Australian public company
limited by shares with a registered office at Level 11, 60 City Road, Southbank,
Victoria 3006, Australia, and, following the consummation of the Amcor Exchange
Scheme, a wholly-owned subsidiary of New Amcor.

 

“Amcor Exchange Scheme” means the exchange of all issued and outstanding
ordinary shares of Amcor for ordinary shares of, or CHESS Depository Instruments
representing a beneficial interest in ordinary shares of, New Amcor, with Amcor
becoming a wholly-owned Subsidiary of New Amcor, pursuant to a scheme of
arrangement implemented in all material respects in accordance with the
Transaction Agreement.

 

“Amcor UK” means Amcor UK Finance plc, a company incorporated under the laws of
England and Wales with company registration number 04160806 and its registered
office at Amcor Central Services Bristol, 83 Tower Road North, Warmley, Bristol,
BS30 8XP, United Kingdom and a wholly-owned subsidiary of Parent.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to Parent or any Subsidiary from time to time concerning
or relating to bribery or corruption, including the United States Foreign
Corrupt Practices Act of 1977, the Anti-Money Laundering and Counter-Terrorism
Financing Act 2006 and the UK Bribery Act 2010.

 

“Applicable Credit Agreement” means (a) each Multi-Year Revolving Credit
Agreement and (b) the 364-Day Syndicated Facility Agreement dated as of April 5,
2019, among Amcor, the Borrower, Amcor UK, the lenders party thereto and
JPMorgan, as administrative agent and foreign administrative agent, in each case
as extended, renewed or replaced from time to time.

 

2

--------------------------------------------------------------------------------



 

“Applicable Creditor” has the meaning set forth in Section 9.17(b).

 

“Applicable GAAP” means (a) prior to the Applicable GAAP Transition Date, the
Australian Accounting Standards and (b) on and after the Applicable GAAP
Transition Date, US GAAP.

 

“Applicable GAAP Transition Date” means the date designated as such by Parent in
a written notice to the Administrative Agent, which notice may delivered by
Parent at its option at any time.

 

“Applicable Rate” means, for any day, with respect to any LIBOR Term Loan or ABR
Term Loan, or with respect to the commitment fees payable hereunder, the
applicable rate per annum set forth below under the caption “Applicable Rate for
LIBOR Term Loans”, “Applicable Rate for ABR Term Loans” or “Commitment Fee
Rate”, as the case may be, determined by reference to the Applicable Unsecured
Rating as of such date.

 

Category

 

Applicable
Unsecured Rating
(Moody’s/S&P)

 

Applicable Rate
for LIBOR
Term Loans
(bps per
annum)

 

Applicable
Rate for ABR
Term Loans
(bps per
annum)

 

Commitment
Fee Rate
(bps per
annum)

 

Category 1

 

A3/A- or higher

 

87.5

 

0.0

 

10.0

 

Category 2

 

Baa1/BBB+

 

100.0

 

0.0

 

12.5

 

Category 3

 

Baa2/BBB

 

112.5

 

12.5

 

15.0

 

Category 4

 

Baa3/BBB-

 

137.5

 

37.5

 

20.0

 

Category 5

 

Lower than Baa3/BBB-

 

162.5

 

62.5

 

25.0

 

 

For purposes of the foregoing, if (a) either Moody’s or S&P shall not have in
effect an Applicable Unsecured Rating (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have in effect an Applicable Unsecured Rating in Category 5,
(b) if the Applicable Unsecured Ratings in effect or deemed to be in effect by
Moody’s and S&P shall fall within different Categories, the Applicable Rate
shall be the applicable rates per annum corresponding to the higher (or
numerically lower) of such Categories unless one of the Applicable Unsecured
Ratings is two or more Categories lower than the other, in which case the
Applicable Rate shall be determined by reference to the Category next below that
corresponding to the higher of the two Applicable Unsecured Ratings and (c) if
the Applicable Unsecured Ratings in effect or deemed to be in effect by Moody’s
or S&P shall be changed (other than as a result of a change in the rating system
of Moody’s or S&P), such change shall be effective as of the date on which it is
first announced by the

 

3

--------------------------------------------------------------------------------



 

applicable rating agency.  Each change in the Applicable Rate shall apply during
the period commencing on the effective date of such change and ending on the
date immediately preceding the effective date of the next such change.  If the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of rating corporate debt obligations, Parent
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of Applicable Unsecured
Ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rates and the commitment fees shall be determined by
reference to the Applicable Unsecured Rating of such rating agency most recently
in effect prior to such change or cessation.

 

“Applicable Unsecured Rating” means, with respect to either of Moody’s or S&P at
any time, (a) prior to the later of (i) the Availability Date and (ii) Moody’s
or S&P, as the case may be, first establishing an Unsecured Rating with respect
to New Amcor, the Unsecured Rating that Moody’s or S&P, as the case may be, has
in effect at such time with respect to Amcor and (b) thereafter, the Unsecured
Rating that Moody’s or S&P, as the case may be, has in effect at such time with
respect to New Amcor.

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course of its activities and that is
administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means JPMorgan, Bank of America, N.A., BNP Paribas Securities Corp.,
Citibank, N.A., HSBC Bank plc, MUFG Bank, Ltd. and Wells Fargo Bank, N.A.,
London Branch, each in its capacity as a joint lead arranger and joint
bookrunner for the credit facility provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Australia” means the Commonwealth of Australia.

 

“Australian Accounting Standards” means the Australian Accounting Standards
(including Australian Accounting Interpretations), as adopted by the Australian
Accounting Standards Board and consistently applied over time in Australia as in
effect, subject to Section 1.04(a), from time to time.

 

“Authorized Agent” has the meaning set forth in Section 9.09(e).

 

“Availability Date” means the date on which the conditions specified in
Section 4.02 are satisfied (or waived in accordance with Section 9.02).

 

“Availability Period” means the period from and including the Availability Date
to but excluding the date of termination of the Commitments.

 

4

--------------------------------------------------------------------------------



 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, receiver and manager, liquidator, statutory manager, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in, any such proceeding or appointment; provided
that (a) a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority, as long as such ownership interest does not result in or
provide such Person with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Person (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any agreements made by such Person, and (b) a
Bankruptcy Event shall not result solely by virtue of an Undisclosed
Administration.

 

“Bemis” means Bemis Company, Inc., a Missouri corporation and, following the
consummation of the Bemis Merger, a wholly-owned Subsidiary of Parent.

 

“Bemis Merger” means the merger of Merger Sub with and into Bemis, with Bemis
surviving the merger as a wholly-owned subsidiary of Parent, pursuant to and in
all material respects in accordance with the Transaction Agreement.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States.

 

“Borrower” means Amcor Finance (USA), Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent.

 

5

--------------------------------------------------------------------------------



 

“Borrowing Minimum” means (a) in the case of a LIBOR Term Borrowing,
US$5,000,000 and (b) in the case of an ABR Term Borrowing, US$1,000,000.

 

“Borrowing Multiple” means (a) in the case of a LIBOR Term Borrowing,
US$1,000,000 and (b) in the case of an ABR Term Borrowing, US$1,000,000.

 

“Borrowing Request” means a request by or on behalf of the Borrower for a Term
Borrowing in accordance with Section 2.03, which shall be substantially in the
form of Exhibit B or any other form approved by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City, London or Sydney are authorized or
required by law to remain closed; provided that when used in connection with a
LIBOR Term Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in US Dollar deposits in the London interbank
market or any day on which banks in London are not open for general business.

 

“Change in Control” means (a) prior to the Availability Date, (i) any Person or
group having obtained Control (within the meaning of section 50AA of the
Corporations Act) of Parent, (ii) the occurrence of a change of Control (within
such meaning) of Parent or (iii) Parent becoming a subsidiary of another Person
and (b) on and after the Availability Date, the acquisition of ownership,
directly or indirectly, beneficially or of record, by any Person or group
(within the meaning of the United States Securities Exchange Act of 1934 and the
rules of the SEC thereunder) of Equity Interests in Parent representing more
than 40% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in Parent; provided, however, in either case, that
in no event shall the consummation of the Amcor Exchange Scheme constitute a
Change in Control.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive of any Governmental Authority (other than any such
request, rule, guideline or directive to comply with any law, rule or regulation
that was in effect on the date of this Agreement as such law, rule or regulation
was in effect on such date (and without giving effect to any changes referred to
in clause (b) above applicable thereto)); provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.

 

6

--------------------------------------------------------------------------------



 

“Charges” has the meaning set forth in Section 9.13.

 

“Closing Certificate” means, with respect to any Loan Party, a closing
certificate of such Loan Party substantially in the form of Exhibit D (with
respect to New Amcor, as may be reasonably agreed by Parent and the
Administrative Agent to be modified to reflect applicable law), together with
all attachments thereto.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Combination Transactions” means, collectively, the Amcor Exchange Scheme and
the Bemis Merger.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Term Loan pursuant to Section 2.01, expressed as an amount
representing the maximum principal amount of the Term Loan to be made by such
Lender, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable.  The initial aggregate amount of the Lenders’ Commitments is
US$750,000,000.

 

“Commitment Outside Date” means the earliest of (a) 5:00 p.m., U.S. Central
time, on June 1, 2019, (b) the date on which the Transaction Agreement is
terminated in accordance with its terms prior to the effectiveness of the Amcor
Exchange Scheme or the consummation of the Bemis Merger and (c) unless the
Availability Date shall have occurred on or prior to such date, the first date
on which the Amcor Exchange Scheme shall have been implemented and the Bemis
Merger shall have been consummated.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to any Loan Document or the transactions contemplated therein
that is distributed to the Administrative Agent or any Lender by means of
electronic communications pursuant to Section 9.01, including through the
Platform.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form approved by the Administrative Agent.

 

“Confidential Materials” means the Confidential Materials dated March 2019,
relating to the credit facility provided for herein.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or

 

7

--------------------------------------------------------------------------------



 

appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Corporations Act” means the Corporations Act 2001 (Cwlth) of Australia.

 

“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, (i) to fund any portion of its
Term Loan or (ii) to pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, such Lender notifies the Administrative Agent in writing that such
failure is the result of such Lender’s good faith determination that a condition
precedent to funding (specifically identified in such writing, including, if
applicable, by reference to a specific Default) has not been satisfied, (b) has
notified Parent or the Administrative Agent in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good-faith
determination that a condition precedent (specifically identified in such
writing, including, if applicable, by reference to a specific Default) to
funding the Term Loans cannot be satisfied) or generally under other agreements
in which it commits to extend credit, (c) has failed, within three Business Days
after request by Parent or the Administrative Agent made in good faith to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund a prospective Term Loan, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt by
Parent or the Administrative Agent, as applicable, of such certification in form
and substance satisfactory to it (and the Administrative Agent if the
Administrative Agent shall not have been the requesting party), (d) has, or has
a Lender Parent that has, become the subject of a Bail-In Action, or (e) has, or
has a Lender Parent that has, become the subject of a Bankruptcy Event.

 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, rights, obligations and/or
liabilities of a Person (the “Dividing Person”) among two or more Persons
(whether pursuant to a “plan of division” or similar arrangement), which may or
may not include the Dividing Person and pursuant to which the Dividing Person
may or may not survive.

 

“Documentation Agents” means Australia and New Zealand Banking Group Limited,
Banco Bilbao Vizcaya Argentina, S.A. New York Branch, Commerzbank
Aktiengesellschaft, Filiale Luxemburg, ING Belgium, Brussels, Geneva branch,
Mizuho Bank Europe N.V., Standard Chartered Bank, Sumitomo Mitsui Banking
Corporation,

 

8

--------------------------------------------------------------------------------



 

TD Securities and UniCredit Bank AG, each in its capacity as documentation agent
for the credit facility established hereunder.

 

“EBITDA” has the meaning set forth on Annex A (a) prior to the Applicable GAAP
Transition Date, under the heading “Prior to the Applicable GAAP Transition
Date” and (b) on and after the Applicable GAAP Transition Date, under the
heading “On and after the Applicable GAAP Transition Date”.  If, during any
period for which EBITDA is calculated hereunder, Parent or any of the
Subsidiaries consummates a Material Acquisition or Material Disposition, EBITDA
shall be calculated giving pro forma effect to such Material Acquisition or
Material Disposition in accordance with Section 1.04(b).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition or
(c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person, other than, in each case, a natural
person or Parent, any Subsidiary or any other Affiliate of Parent.

 

“Environmental Laws” means all rules, regulations, directives, codes,
ordinances, judgments, orders, decrees and other laws, and all injunctions,
notices or binding agreements, issued, promulgated or entered into by any
Governmental Authority, and applicable to or binding upon Parent or any
Subsidiary relating in any way to protection of the environment, to carbon
emissions or the protection of the climate, to reclamation of natural resources,
to the management, Release or threatened Release of any Hazardous Material or to
related health or safety matters.

 

9

--------------------------------------------------------------------------------



 

“Environmental Liability” means any liability, obligation, loss, claim, order or
cost, contingent or otherwise (including any liability for damages, costs of
environmental remediation, fines, penalties and indemnities), directly or
indirectly resulting from or based upon (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability of a third party is assumed or imposed with respect
to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests, beneficial interests or other ownership interests, whether
voting or nonvoting, in, or interests in the income or profits of, a Person, and
any warrants, options or other rights entitling the holder thereof to purchase
or acquire any of the foregoing; provided that, prior to the conversion thereof,
debt securities convertible into Equity Interests shall not constitute Equity
Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Parent, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414(m) or 414(o) of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived, (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Plan, (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (e) the incurrence by Parent or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by Parent or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by Parent or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan or (h) the receipt by Parent or any of its ERISA Affiliates
of any notice, or the receipt by any Multiemployer Plan from Parent or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent, within the meaning of Title IV of ERISA or in endangered or critical
status, within the meaning of Section 305 of ERISA.

 

10

--------------------------------------------------------------------------------



 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Event of Default” has the meaning set forth in Article VII.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) US withholding Taxes imposed on
amounts payable to or for the account of a Lender with respect to an applicable
interest in a Term Loan or Commitment pursuant to a law in effect on the date on
which (i) such Lender acquires such interest in such Term Loan (it being
understood that, for purposes of this definition, a Lender shall be deemed to
have “acquired” an interest in such Term Loan by the making thereof or any other
acquisition thereof) or Commitment (other than pursuant to an assignment request
by Parent under Section 2.18(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that pursuant to Section 2.16 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in such Term Loan or
Commitment or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with or breach of
warranty under Section 2.16(f) or any corresponding warranty in any agreement
amending this Agreement and (d) any Taxes imposed under FATCA.

 

“Existing Amcor Credit Agreements” means (a) the Syndicated Facility Agreement,
dated as of April 30, 2014, among Amcor, Amcor UK, the Borrower, the lenders
party thereto, JPMorgan, as administrative agent, and J.P. Morgan Europe
Limited, as London agent, (b) the Multicurrency Revolving Credit Facility
Agreement, dated as of November 8, 2016, among Amcor, Amcor UK, the Borrower,
the arranger parties party thereto, the lenders party thereto and HSBC Bank plc,
as agent, (c) the Syndicated Facility Agreement, dated as of December 1, 2010,
among Amcor, Amcor UK, the Borrower, the arranger parties party thereto, the
lenders and affiliates of lenders party thereto and Westpac Banking Corporation,
as agent, and (d) the Facility Agreement, dated as of June 15, 2015, among
Amcor, Amcor UK, the Borrower and Australia and New Zealand Banking Group
Limited (ABN 11 005 357 522), in each case as extended, renewed, refinanced,
refunded or replaced from time to time.

 

“Existing Amcor Note Documents” means (a) the Note and Guarantee Agreement dated
as of December 15, 2009, among Amcor, the Borrower and certain purchasers named
therein, relating to the 5.95% Series C Guaranteed Senior Notes due 2021,
together with the Notes (in each case, as defined therein) issued pursuant
thereto, (b) the Note and Guarantee Agreement dated as of September 1, 2010,
among Amcor, the Borrower and certain purchasers named therein, relating to the
5.00% Series B Guaranteed Senior Notes due 2020, together with the Notes (in
each case, as defined

 

11

--------------------------------------------------------------------------------



 

therein) issued pursuant thereto, and (c) the Indenture dated as of April 28,
2016, among Amcor, the Borrower, Amcor UK and Deutsche Bank Trust Company
Americas, as trustee, relating to the 3.625% Guaranteed Senior Notes due 2026
and the 4.500% Guaranteed Senior Notes due 2028, together with the Securities
(as defined therein) issued pursuant thereto, in each case as extended, renewed,
refinanced, refunded or replaced from time to time.

 

“Existing Bemis Credit Agreement” means the Third Amended and Restated Long-Term
Credit Agreement, dated as of August 12, 2013, among Bemis, certain subsidiaries
of Bemis party thereto, JPMorgan, as administrative agent, and the lenders party
thereto, as extended, renewed, refinanced, refunded or replaced from time to
time.

 

“Existing Bemis Note Documents” means the Indenture, dated as of June 15, 1995,
between Bemis and U.S. Bank National Association (f/k/a First Trust National
Association), relating to the 6.80% Senior Notes due 2019, the 4.50% Senior
Notes due 2021 and the 3.100% Senior Notes due 2026, in each case together with
the Securities (as defined therein) issued pursuant thereto, in each case as
extended, renewed, refinanced, refunded or replaced from time to time.

 

“Existing Credit Agreement Refinancing” means the repayment of all principal,
interest, fees and other amounts (other than contingent obligations that are not
yet due) outstanding under the Existing Credit Agreements, the cancelation and
termination of all letters of credit issued and outstanding under the Existing
Credit Agreements (or the lenders thereunder otherwise being released from their
participation obligations with respect thereto), the termination of all
commitments under the Existing Credit Agreements and the release and termination
of all Guarantees and collateral, if any, in respect of the Existing Credit
Agreements.

 

“Existing Credit Agreements” means, collectively, the Existing Amcor Credit
Agreements and the Existing Bemis Credit Agreement.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

 

“FATF” means the Financial Action Task Force.

 

“FATF Public Statement Jurisdiction” means a jurisdiction identified by the FATF
in its public statement (available at
http://www.fatf-gafi.org/publications/high-riskandnon-cooperativejurisdictions/documents/public-statement-october-2018.html)
as subject to a FATF call on its members and other jurisdictions (a) to apply
enhanced due diligence measures proportionate to the risks arising from such
jurisdiction or (b) to apply

 

12

--------------------------------------------------------------------------------



 

counter-measures to protect the international financial system from the ongoing
and substantial money laundering and financing risks emanating from such
jurisdiction.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the effective federal funds rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
all purposes.

 

“Finance Lease” has the meaning set forth on Annex A (a) prior to the Applicable
GAAP Transition Date, under the heading “Prior to the Applicable GAAP Transition
Date” and (b) on and after the Applicable GAAP Transition Date, under the
heading “On and after the Applicable GAAP Transition Date”.

 

“Financial Indebtedness” means, with respect to any Person, all obligations of
such Person, present or future, actual or contingent, in respect of moneys
borrowed or raised or otherwise arising in respect of any financial
accommodation whatsoever, including (a) amounts raised by acceptance or
endorsement under any acceptance credit or endorsement credit opened on behalf
of such Person, (b) any Financial Indebtedness (whether actual or contingent,
present or future) of another Person that is Guaranteed, directly or indirectly,
by such Person or that is secured by any Lien on property owned or acquired by
such Person, whether or not the Financial Indebtedness secured thereby has been
assumed by such Person, (c) the net amount actually or contingently (assuming
the arrangement was closed out on the relevant day) payable by such Person under
or in connection with any Hedge Agreement, (d) liabilities (whether actual or
contingent, present or future) in respect of redeemable preferred Equity
Interests in such Person or any obligation of such Person incurred to buy back
any Equity Interests in such Person, (e) liabilities (whether actual or
contingent, present or future) under Finance Leases for which such Person is
liable, (f) any liability (whether actual or contingent, present or future) in
respect of any letter of credit opened or established on behalf of such Person,
(g) all obligations of such Person in respect of the deferred purchase price of
any asset or service and any related obligation deferred (i) for more than 90
days or (ii) if longer, in respect of trade creditors, for more than the normal
period of payment for sale and purchase within the relevant market (but not
including any deferred amounts arising as a result of such a purchase being
contested in good faith), (h) amounts for which such Person may be liable
(whether actually or contingently, presently or in the future) in respect of
factored debts or the advance sale of assets for which there is recourse to such
Person, (i) all obligations of such Person evidenced by debentures, notes,
debenture stock, bonds or other financial instruments, whether issued for cash
or a consideration other than cash and in respect of which such Person is liable
as drawer, acceptor, endorser, issuer or otherwise, (j) obligations of such
Person in respect of notes, bills of exchange or commercial paper or other
financial instruments and (k) any indebtedness (whether actual or contingent,
present or future) for moneys owing under any instrument entered into by such
Person primarily as a method of raising finance and that is not otherwise
referred to in this definition.  The Financial Indebtedness of any Person shall
include the Financial Indebtedness of any other Person (including any

 

13

--------------------------------------------------------------------------------



 

partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such other Person, except to the extent the terms of such
Financial Indebtedness provide that such Person is not liable therefor.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, any vice president (solely
with respect to Borrowing Requests and Interest Election Requests), the director
of financial reporting or controller of such Person; provided that, when such
term is used in reference to any document executed by, or a certification of, a
Financial Officer, the secretary, assistant secretary, manager or director of
such Person shall have delivered an incumbency certificate to the Administrative
Agent as to the authority of such individual (and in respect of which the
Administrative Agent has not received a notice of revocation).

 

“Foreign Lender” means a Lender that is not a US Person.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States, Australia,
the Bailiwick of Jersey or any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national body exercising
such powers or functions, such as the European Union or the European Central
Bank).

 

“Guarantee” of or by any Person means any guarantee, indemnity, letter of
credit, letter of comfort giving rise to legal liabilities of suretyship or any
other obligation (whatever called and of whatever nature) (a)(i) to pay, to
purchase or to provide funds (whether by the advance of money, the purchase of
or subscription for shares or other securities, the purchase of assets, rights
or services or otherwise) for the payment or discharge of, (ii) to indemnify
against the consequences of default in the payment of or (iii) to otherwise be
responsible for any obligation or indebtedness of any other Person, or (b) to
maintain the solvency or financial condition of any other Person.  The amount,
as of any date of determination, of any Guarantee shall be the principal amount
outstanding on such date of the Financial Indebtedness or other obligation
guaranteed thereby (or, in the case of (A) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (B) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (A), pursuant to such terms or, in the case of clause (B), in
good faith by Parent)).

 

“Guarantee Agreement” means the Guarantee Agreement among the Borrower, the
other Loan Parties from time to time party thereto and the Administrative Agent,
substantially in the form of Exhibit E, together with all supplements thereto.

 

14

--------------------------------------------------------------------------------



 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature as each is (including carbon dioxide and other greenhouse
gases) regulated pursuant to any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
any options, rights or shares issued pursuant to any employee share or bonus
plan, including any phantom rights or phantom shares, or any similar plans
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Parent or the Subsidiaries
shall not be a Hedge Agreement.

 

“IBA” has the meaning set forth in Section 1.07.

 

“Indemnified Taxes” means (a) Taxes and VAT, other than Excluded Taxes, imposed
on or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Index Debt” means, with respect to any Person, senior unsecured, long-term
indebtedness for borrowed money of such Person that is not guaranteed by any
other Person or subject to any other credit enhancement.

 

“Interest Election Request” means a request by or on behalf of the Borrower to
convert or continue a Term Borrowing in accordance with Section 2.06, which
shall be substantially in the form of Exhibit F or any other form approved by
the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Term Loan, the first
Business Day following the last day of each March, June, September and
December and (b) with respect to any LIBOR Term Loan, the last day of the
Interest Period applicable to the Term Borrowing of which such Term Loan is a
part and, in the case of a LIBOR Term Borrowing with an Interest Period of more
than three months’ duration, such day or days prior to the last day of such
Interest Period as shall occur at intervals of three months’ duration after the
first day of such Interest Period.

 

“Interest Period” means with respect to any LIBOR Term Borrowing, the period
commencing on the date of such Term Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if agreed to by each Lender, 12 months thereafter), as the
Borrower (or Parent on its

 

15

--------------------------------------------------------------------------------



 

behalf) may elect; provided that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period.  For purposes hereof, the date of a Term Borrowing initially
shall be the date on which such Term Borrowing is made and thereafter shall be
the effective date of the most recent conversion or continuation of such Term
Borrowing.

 

“Interpolated Screen Rate” means, with respect to any LIBOR Term Loan for any
Interest Period or for purposes of clause (c) of the definition of the term
“Alternate Base Rate”, a rate per annum that results from interpolating on a
linear basis between (a) the Screen Rate for the longest maturity for which a
Screen Rate is available that is shorter than the applicable period and (b) the
Screen Rate for the shortest maturity for which a Screen Rate is available that
is longer than the applicable period, in each case as of the time the
Interpolated Screen Rate is required to be determined in accordance with the
other provisions hereof; provided that the Interpolated Screen Rate shall in no
event be less than zero.

 

“IRS” means the United States Internal Revenue Service.

 

“Jersey Companies Law” means the Companies (Jersey) Law 1991.

 

“Joinder Agreement” means the Joinder Agreement among Amcor, the Borrower, New
Amcor and the Administrative Agent, substantially in the form of Exhibit G.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“Judgment Currency” has the meaning set forth in Section 9.17(b).

 

“Lender Parent” means, with respect to any Lender, any Person in respect of
which such Lender is a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.

 

“Leverage Ratio” means, as of any date, the ratio of (a) Total Net Indebtedness
as of such date to (b) EBITDA for the Test Period most recently ended on or
prior to such date.

 

“LIBO Rate” means, with respect to any LIBOR Term Borrowing for any Interest
Period, the Screen Rate as of 11:00 a.m., London time, on the day two Business
Days prior to the first day of such Interest Period.

 

16

--------------------------------------------------------------------------------



 

“LIBOR”, when used in reference to any Term Loan or Term Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Term Borrowing, are
bearing interest at a rate determined by reference to the Adjusted LIBO Rate.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed or other
instrument of trust, lien, pledge, hypothecation, charge, security interest
(including, in relation to a Person incorporated or organized under the laws of
Australia, a security interest as defined in section 12(1) or 12(2) of the
Personal Property Securities Act 2009 (Cwlth) (Australia)) or other encumbrance
on, in or of such asset, including any arrangement entered into for the purpose
of making particular assets available to satisfy any Financial Indebtedness or
other obligation and (b) the interest of a vendor or a lessor under any
conditional sale agreement, Finance Lease or capital lease or title retention
agreement (other than any title retention agreement entered into with a vendor
on normal commercial terms in the ordinary course of business) relating to such
asset.

 

“Limited Recourse Indebtedness” means Financial Indebtedness incurred by Parent
or a Subsidiary to finance the creation or development of a Project or proposed
Project of Parent or such Subsidiary, provided that (a) the Person (the
“Relevant Person”) in whose favor such Financial Indebtedness is incurred does
not have any right to enforce its rights or remedies (including for any breach
of any representation or warranty or obligation) against Parent or any
Subsidiary or against the Project Assets, in each case, except for the purpose
of enforcing a Lien that attaches only to the Project Assets and secures an
amount equal to the lesser of the value of such Project Assets encumbered by
such Lien and the amount of Financial Indebtedness secured by such Lien and
(b) the Relevant Person is not permitted or entitled (i) except as and to the
extent permitted by clause (a) above, to enforce any right or remedy against, or
demand payment or repayment of any amount from, Parent or any Subsidiary
(including for breach of any representation or warranty or obligation),
(ii) except as and to the extent permitted by clause (a) above, to commence or
enforce any proceedings against Parent or any Subsidiary or (iii) to apply to
wind up, or prove in the winding up of, Parent or any Subsidiary, such that the
Relevant Person’s only right of recourse in respect of such Financial
Indebtedness or such Lien is to the Project Assets encumbered by such Lien.

 

“Loan Documents” means this Agreement, the Guarantee Agreement, the Joinder
Agreement and, except for purposes of Section 9.02, any promissory note
delivered pursuant to Section 2.08(d).

 

“Loan Parties” means each of Amcor, the Borrower, Amcor UK, each Subsidiary
Guarantor and, on and after the Availability Date, each of New Amcor and Bemis.

 

“Mandatory Restrictions” has the meaning set forth in Section 1.03.

 

“Material Acquisition” means any acquisition, or a series of related
acquisitions, by Parent or any of the Subsidiaries of (a) Equity Interests in
any Person if, after giving effect thereto, such Person will become a Subsidiary
or will be merged into or consolidated with a Subsidiary, (b) assets comprising
all or substantially all the assets

 

17

--------------------------------------------------------------------------------



 

of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person or (c) a manufacturing
plant or other group of assets for which it is reasonably possible to calculate
the pro forma effect of such acquisition or series of related acquisitions on
EBITDA and Net Interest Expense; provided that the aggregate consideration
therefor exceeds US$75,000,000 (or the equivalent thereof in any other
currency).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial position or results of operations of Parent and the Subsidiaries,
taken as a whole, (b) the ability of the Loan Parties (taken as a whole) to
perform their obligations under the Loan Documents or (c) the rights of or
benefits available to the Administrative Agent or the Lenders under the Loan
Documents.

 

“Material Disposition” means any sale, transfer or other disposition, or a
series of related sales, transfers or other dispositions, by Parent or any of
the Subsidiaries of (a) all or substantially all the issued and outstanding
Equity Interests in any Subsidiary, (b) assets comprising all or substantially
all the assets of (or all or substantially all the assets constituting a
business unit, division, product line or line of business of) any Subsidiary or
(c) a manufacturing plant or other group of assets for which it is reasonably
possible to calculate the pro forma effect of such sale, transfer or other
disposition or series of related sales, transfers or other dispositions on
EBITDA and Net Interest Expense; provided that the aggregate consideration
received therefor exceeds US$75,000,000 (or the equivalent thereof in any other
currency).

 

“Material Financial Indebtedness” means Financial Indebtedness (other than the
Term Loans and Guarantees under the Loan Documents) of any one or more of Parent
and the Subsidiaries in an aggregate principal amount equal to or exceeding
US$150,000,000 (or the equivalent thereof in any other currency); provided that,
any Financial Indebtedness under any Applicable Credit Agreement shall at all
times constitute “Material Financial Indebtedness”.

 

“Maturity Date” means April 30, 2022; provided that if such day is not a
Business Day, the Maturity Date shall be the immediately preceding Business Day.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Merger Sub” means Arctic Corp., a Missouri corporation and a wholly-owned
subsidiary of New Amcor.

 

“MFN Provision” has the meaning set forth in Section 1.08.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to its rating
agency business.

 

“Multiemployer Plan” means a multiemployer plan as defined in Sections 3(37) and
4001(a)(3) of ERISA.

 

18

--------------------------------------------------------------------------------



 

“Multi-Year Revolving Credit Agreement” means each of (a) the Three-Year
Syndicated Facility Agreement dated as of April 30, 2019, among Amcor, the
Borrower, Amcor UK, the lenders party thereto and JPMorgan, as administrative
agent and foreign administrative agent, (b) the Four-Year Syndicated Facility
Agreement dated as of April 30, 2019, among Amcor, the Borrower, Amcor UK, the
lenders party thereto and JPMorgan, as administrative agent and foreign
administrative agent, and (c) the Five-Year Syndicated Facility Agreement dated
as of April 30, 2019, among Amcor, the Borrower, Amcor UK, the lenders party
thereto, and JPMorgan, as administrative agent and foreign administrative agent,
in each case as extended, renewed, refinanced, refunded or replaced from time to
time.

 

“Net Interest Expense” has the meaning set forth on Annex A (a) prior to the
Applicable GAAP Transition Date, under the heading “Prior to the Applicable GAAP
Transition Date” and (b) on and after the Applicable GAAP Transition Date, under
the heading “On and after the Applicable GAAP Transition Date”.  If, during any
period for which Net Interest Expense is calculated hereunder, Parent or any of
the Subsidiaries consummates a Material Acquisition or Material Disposition, Net
Interest Expense shall be calculated giving pro forma effect to such Material
Acquisition or Material Disposition in accordance with Section 1.04(b).

 

“Net Interest Expense Coverage Ratio” means, as of any date, the ratio of
(a) EBITDA to (b) Net Interest Expense, in each case for the Test Period most
recently ended on or prior to such date.

 

“New Amcor” means Amcor plc (f/k/a Arctic Jersey Limited), a public limited
company incorporated under the laws of the Bailiwick of Jersey.

 

“Non-US Loan Party” means Amcor, Amcor UK and any other Loan Party that is
formed, incorporated or organized under the laws of a jurisdiction other than
the United States, any State thereof or the District of Columbia.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or, for any day that is not a Business Day, for the immediately
preceding Business Day); provided, however, that, if both such rates are not
published for any day that is a Business Day, the “NYFRB Rate” shall be the rate
for a Federal funds transaction quoted at 11:00 a.m., New York City time, on
such day to the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided further that if any of the aforesaid rates
shall be less than zero, then such rate shall be deemed to be zero for all
purposes.

 

“Obligations” has the meaning set forth in the Guarantee Agreement.

 

“OFAC” means the United States Treasury Department Office of Foreign Assets
Control.

 

19

--------------------------------------------------------------------------------



 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Term Loan or Loan
Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” means (a) prior to the Availability Date, Amcor and (b) on and after
the Availability Date, New Amcor.

 

“Parent Bankruptcy Event” means (a) prior to the Availability Date, any event
where Parent (i) is (or states or is presumed for the purposes of the
Corporations Act that it is) an insolvent under administration or insolvent
(each as defined in the Corporations Act), (ii) is taken (under section
459F(1) of the Corporations Act) to have failed to comply with a statutory
demand, (iii) is the subject of an event described in section 459C(2)(b) or
section 585 of the Corporations Act (or it makes a statement from which the
Administrative Agent reasonably believes it is so subject) or (iv) is subject to
any plan of compromise or arrangement, a proposal or a notice of intention to
file a proposal, assignment, moratorium or composition, protected from creditors
under any statute or dissolved (in each case, other than to carry out a
reconstruction or amalgamation while solvent on terms not otherwise prohibited
by this Agreement) and (b) on and after the Availability Date, any event where
Parent (i) is declared “bankrupt” as defined in Article 8 of the Interpretations
(Jersey) Law 1954 or any proceedings are commenced or other steps taken for
Parent to be declared “bankrupt” or (ii) takes any step to participate in a
scheme of arrangement or merger under Part 18A or Part 18B respectively of the
Jersey Companies Law or to seek continuance overseas under Part 18C of the
Jersey Companies Law.

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Participants” has the meaning set forth in Section 9.04(c)(i).

 

20

--------------------------------------------------------------------------------



 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA.

 

“Permitted Encumbrances” means:

 

(a) any Liens on any assets of Parent or any Subsidiary existing on the date
hereof and set forth on Schedule 6.02; provided that each such Lien shall not
apply to any other asset of Parent or any Subsidiary, other than to proceeds and
products of, and after-acquired property that is affixed or incorporated into,
the assets covered by such Lien on the date hereof;

 

(b) any Lien existing on any asset prior to the acquisition of such asset by
Parent or any Subsidiary after the Effective Date, provided that (i) such Lien
has not been created in anticipation of such asset being so acquired, (ii)  such
Lien shall not apply to any other asset of Parent or any Subsidiary, other than
to proceeds and products of, and after-acquired property that is affixed or
incorporated into, the assets covered by such Lien on the date of such
acquisition of such assets, (iii) such Lien shall secure only the Financial
Indebtedness secured by such Lien on the date of such acquisition of such asset
and (iv) such Lien shall be discharged within one year of the date of
acquisition of such asset or such later date as may be the date of the maturity
of the Financial Indebtedness that such Lien secures if such Financial
Indebtedness is fixed interest rate indebtedness that provides a commercial
financial advantage to Parent and the Subsidiaries;

 

(c) any Lien existing on any assets of a Person that becomes a Subsidiary (or of
any Person not previously a Subsidiary that is merged or consolidated with or
into a Subsidiary) after the Effective Date prior to the time such Person
becomes a Subsidiary (or is so merged or consolidated), provided that (i) such
Lien has not been created in anticipation of such Person becoming a Subsidiary
(or such merger or consolidation), (ii)  such Lien shall not apply to any other
asset of Parent or any Subsidiary, other than to proceeds and products of, and
after-acquired property that is affixed or incorporated into, the assets covered
by such Lien on the date such Person becomes a Subsidiary (or is so merged or
consolidated), (iii) such Lien shall secure only the Financial Indebtedness
secured by such Lien on the date such Person becomes a Subsidiary (or is so
merged or consolidated), (iv) such Lien shall be discharged within one year of
the date such Person becomes a Subsidiary (or is so merged or consolidated) or
such later date as may be the date of the maturity of the Financial Indebtedness
that such Lien secures if such Financial Indebtedness is fixed interest rate
indebtedness that provides a commercial financial advantage to Parent and the
Subsidiaries and (v) in the case of any Person becoming a Subsidiary as a result
of a Division where the Dividing Person is Parent or a Subsidiary, such Lien was
permitted by this clause (c) immediately prior to the consummation of such
Division;

 

(d) any Lien created to secure new Financial Indebtedness, directly or
indirectly, incurred for the purpose of purchasing Equity Interests or other
assets, provided that (i) such Lien shall secure only such Financial
Indebtedness, (ii) such

 

21

--------------------------------------------------------------------------------



 

Lien shall apply only to the Equity Interests or assets so purchased (and to
proceeds and products of, and in the case of assets other than Equity Interests,
after-acquired property that is affixed or incorporated into, the assets so
purchased) and (iii) such Lien shall be discharged within two years of such Lien
being granted;

 

(e) any Lien created to secure Financial Indebtedness incurred for the purpose
of acquiring or developing any real or personal property or for some other
purpose in connection with the acquisition or development of such property,
provided that (i) such Lien shall secure only such Financial Indebtedness,
(ii) such Lien shall not apply to any other assets of Parent or any Subsidiary,
other than to proceeds and products of, and after-acquired property that is
affixed or incorporated into, the property so acquired or developed, and
(iii) the rights of the holder of the Lien shall be limited to the property that
is subject to such Lien, it being the intention that the holder of such Lien
shall not have any recourse to Parent or any Subsidiaries personally or to any
other property of Parent or any Subsidiary;

 

(f) any Lien for any borrowings from any financial institution for the purpose
of financing any import or export contract in respect of which any part of the
price receivable is guaranteed or insured by such financial institution carrying
on an export credit guarantee or insurance business, provided that (i) such Lien
applies only to the assets that are the subject of such import or export
contract and (ii) the amount of Financial Indebtedness secured thereby does not
exceed the amount so guaranteed or insured;

 

(g) any Lien for moneys borrowed from an international or governmental
development agency or authority to finance the development of a specific project
where such Lien is required by applicable law or practice and where the Lien is
created only over assets used in or derived from the development of such
project;

 

(h) any Lien created in favor of co-venturers of Parent or any Subsidiary
pursuant to any agreement relating to an unincorporated joint venture, provided
that (i) such Lien applies only to the Equity Interests in, or the assets of,
such unincorporated joint venture and (ii) such Lien secures solely the payment
of obligations arising under such agreement;

 

(i) any Lien over goods and products, or documents of title to goods and
products, arising in the ordinary course of business in connection with letters
of credit and similar transactions, provided that such Lien secures only the
acquisition cost or selling price (and amounts incidental thereto) of such goods
and products required to be paid within 180 days;

 

(j) any Lien arising by operation of law in the ordinary course of business of
Parent or any Subsidiary;

 

22

--------------------------------------------------------------------------------



 

(k) any Lien created by Parent or any Subsidiary over a Project Asset of Parent
or such Subsidiary, provided that such Lien secures (i) in the case of a Lien
over assets or property referred to in clause (a) of the definition of Project
Assets, Limited Recourse Indebtedness incurred by Parent or such Subsidiary and
(ii) in the case of a Lien over Equity Interests referred to in clause (b) of
the definition of Project Assets, Limited Recourse Indebtedness incurred by the
direct Subsidiary of Parent or such Subsidiary;

 

(l) any Lien arising under any netting or set-off arrangement entered into by
Parent or any Subsidiary in the ordinary course of its banking arrangements for
the purpose of netting debit and credit balances of Parent or any Subsidiary;
and

 

(m) any Lien created by Parent or any Subsidiary securing any Financial
Indebtedness that repays or refinances all or any of the Limited Recourse
Indebtedness secured by a Lien permitted by clause (a) of this definition (an
“Existing Security”), provided that (i) such Lien does not extend to any asset
or property which was not expressed to be subject to the Existing Security,
(ii) the amount of Financial Indebtedness secured by such Lien does not exceed
the principal amount of Financial Indebtedness that was outstanding and secured
by the Existing Security at the time of such repayment or refinancing and
(iii) such Financial Indebtedness is Limited Recourse Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which Parent or any of its ERISA Affiliates is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” has the meaning set forth in Section 9.16(b).

 

“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum rate published by the Board of
Governors in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Board of Governors (as determined by the
Administrative Agent).  Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

 

“Principal Facility Agreement” means (a) the Existing Amcor Credit Agreements,
(b) the Existing Amcor Note Documents, (c) any Applicable Credit

 

23

--------------------------------------------------------------------------------



 

Agreement, (d) on and after the Availability Date, the Existing Bemis Note
Documents and (e) any other credit agreement, indenture or other agreement or
instrument that, directly or indirectly and in whole or in part, extends,
renews, refinances, refunds or replaces any of the foregoing (in the case of
clause (d), on and after the Availability Date).

 

“Private Side Information” means information that (a) is not available to all
holders of Traded Securities of Parent and its Subsidiaries and (b) is material
non-public information (for purposes of securities laws of the United States,
Australia, the Bailiwick of Jersey and any other applicable jurisdiction).

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Project” means any project or development undertaken or proposed to be
undertaken by Parent or any Subsidiary involving (a) the acquisition of assets
or property, (b) the development of assets or property for exploitation by
Parent or any Subsidiary or (c) the acquisition and development of assets or
property for exploitation by Parent or any Subsidiary.

 

“Project Assets” means (a) any asset or property of Parent or any Subsidiary
relating to the creation or development of a Project or proposed Project of
Parent or such Subsidiary, including any assets or property of Parent or such
Subsidiary derived from, produced by or related to such Project and (b) any
fully paid shares or other Equity Interests in any Subsidiary that are held by
the direct parent of such Subsidiary, provided that (i) such Subsidiary carries
on no business other than the business of such Project or proposed Project and
(ii) there is no recourse to such direct parent other than to those fully paid
shares or other Equity Interests and the rights and proceeds in respect of such
shares or Equity Interests.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive Private Side
Information.

 

“Recipient” means the Administrative Agent or any Lender, as applicable.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents,
representatives and advisors of such Person and of such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal or leaching into the indoor or
outdoor environment.

 

24

--------------------------------------------------------------------------------



 

“Required Lenders” means, at any time, Lenders having Commitments or holding
Term Loans representing more than 50% of the aggregate amount of all the
Commitments or the aggregate outstanding principal amount of all the Term Loans
of all  Lenders at such time.

 

“Restricted Lender” has the meaning set forth in Section 1.03.

 

“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, or a successor
thereto.

 

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
to its rating agency business.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
the Department of Foreign Affairs and Trade (Australia), (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any Person or Persons referred to in clause (a) or (b) above.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom, (c) the Australian government or
(d) the government of the Bailiwick of Jersey.

 

“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, or in
respect of any determination of the Alternate Base Rate pursuant to clause
(c) of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in US
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to the relevant period as displayed on the applicable Reuters screen
page (currently page LIBOR01 or LIBOR02) (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion); provided
that (a) if no Screen Rate shall be available for a particular period but Screen
Rates shall be available for maturities both longer and shorter than such period
at such time, then the Screen Rate for such period shall be the Interpolated
Screen Rate as of such time and (b) if any Screen Rate, determined as provided
above, would be less than zero, such Screen Rate shall be deemed to be zero for
all purposes.

 

25

--------------------------------------------------------------------------------



 

“SEC” means the United States Securities and Exchange Commission.

 

“Significant Item” means any non-cash and non-recurring item of income or
expense of such size, nature or incidence that is relevant to the user’s
understanding of the performance of the entity and is disclosed as a
“Significant Item” in the Accounts.

 

“Significant Subsidiary” means (a) Amcor UK, (b) the Borrower, (c) on and after
the Availability Date, (i) Amcor and (ii) Bemis, (d) each Subsidiary that has
total consolidated tangible assets (including the value of Equity Interests in
its subsidiaries), on any date of determination, equal to or greater than
US$150,000,000 (or the equivalent thereof in any other currency) and (e) any
group of Subsidiaries that, taken together, have total consolidated tangible
assets (including the value of Equity Interests in their subsidiaries), on any
date of determination, equal to or greater than US$300,000,000 (or the
equivalent thereof in any other currency).

 

“Specified Provision” has the meaning set forth in Section 1.03.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal, carried out
to five decimal places), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board of Governors to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board of Governors). 
Such reserve percentages shall include those imposed pursuant to such
Regulation D.  LIBOR Term Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Debt Allowance” means, on any date, Financial Indebtedness of
Parent, Amcor, the Borrower or any Subsidiary Guarantor that is unsecured and
junior and subordinated in right of payment to the Obligations on terms
reasonably satisfactory to the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date,
(a) prior to the Availability Date, (i) any Person that is a subsidiary of the
parent within the meaning of part 1.2 division 6 of the Corporations Act or
(ii) any Person (A) prior to the Applicable GAAP Transition Date, that is
otherwise “controlled” by the parent within the meaning of the Applicable GAAP
or (B) on and after the Applicable GAAP Transition Date, the accounts of which
would be consolidated with those of the parent in the parent’s consolidated
financial statements if such financial statements were prepared in accordance
with the Applicable GAAP as of such date and (b) on and after the Availability
Date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in

 

26

--------------------------------------------------------------------------------



 

accordance with the Applicable GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(i) of which Equity Interests representing more than 50% of the equity or more
than 50% of the ordinary voting power or, in the case of a partnership, more
than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (ii) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of Parent.

 

“Subsidiary Guarantor” means any Subsidiary of Parent that, on or after the
Effective Date, is a party to, and provides a Guarantee of the Obligations
under, the Guarantee Agreement; provided that, for purposes of Section 6.01,
such Subsidiary shall not be deemed to be a Subsidiary Guarantor or a Loan Party
if the Administrative Agent determines, in its reasonable discretion, that such
Subsidiary is subject to any applicable law (including any financial assistance
rule or any corporate benefit rule) impeding in any material respect the ability
of such Subsidiary to perform in full its obligations under the Guarantee
Agreement (without giving effect to any limitations on such obligations relating
to law that is set forth in the Guarantee Agreement) and advises Parent thereof
in writing.

 

“Syndication Agents” means Bank of America, N.A., BNP Paribas, Citibank, N.A.,
HSBC Bank plc, MUFG Bank, Ltd. and Wells Fargo Bank, N.A., London Branch, each
in its capacity as syndication agent for the credit facility established
hereunder.

 

“Taxes” means all present or future taxes (including, for the avoidance of
doubt, any VAT), levies, imposts, duties, deductions, withholdings (including
backup withholding), assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

 

“Term Borrowing” means Term Loans of the same Type, made, converted or continued
on the same date and, in the case of LIBOR Term Loans, as to which a single
Interest Period is in effect.

 

“Term Loan” means a loan made by a Lender pursuant to Section 2.01.

 

“Test Period” means (a) prior to the Applicable GAAP Transition Date, the period
most recently ended of 12 consecutive months ended on June 30 and December 31 of
each year and (b) on and after the Applicable GAAP Transition Date, the period
of four consecutive fiscal quarters of Parent most recently ended, in each case,
for which Accounts have been delivered (or are required to have been delivered)
pursuant to Section 5.01(a)(i) or 5.01(b) (or, prior to the first such delivery,
are referred to in Section  3.05(a)).

 

“Titled Person” has the meaning set forth in Article VIII.

 

27

--------------------------------------------------------------------------------



 

“Total Net Indebtedness” has the meaning set forth on Annex A (a) prior to the
Applicable GAAP Transition Date, under the heading “Prior to the Applicable GAAP
Transition Date” and (b) on and after the Applicable GAAP Transition Date, under
the heading “On and after the Applicable GAAP Transition Date”.

 

“Total Tangible Assets” means, as of any date, (a) the aggregate amount of the
assets (other than intangible assets, goodwill and deferred tax assets) of
Parent and the Subsidiaries, as disclosed in the most recent Accounts delivered
pursuant to Section 5.01(a)(i) or 5.01(b) (or, prior to the first such delivery,
referred to in Section 3.05(a)), minus (b) the lesser of (i) the aggregate value
of all Project Assets subject to any Lien securing any Limited Recourse
Indebtedness and (ii) the aggregate principal amount of Limited Recourse
Indebtedness, in each case, as reflected in (or derived from) the most recent
Accounts delivered pursuant to Section 5.01(a)(i) or 5.01(b) (or, prior to the
first such delivery, referred to in Section 3.05(a)), plus (c) the net cash
proceeds received by Parent from any share capital issuance by Parent
consummated after the date of the most recent balance sheet included in such
Accounts and on or prior to such date.

 

“Traded Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing, in each case that have been issued
pursuant to a public offering under the laws of the United States, Australia,
the Bailiwick of Jersey or any other applicable jurisdiction or pursuant to
Rule 144A or a similar private placement under the laws of the United States,
Australia, the Bailiwick of Jersey or any other applicable jurisdiction.

 

“Transaction Agreement” means the Transaction Agreement dated as of August 6,
2018, by and among Amcor, New Amcor, Merger Sub and Bemis, together with the
exhibits thereto, the Scheme (as defined therein) implemented pursuant thereto
and the Deed Poll (as defined therein) entered in connection therewith.

 

“Transactions” means (a) the execution, delivery and performance by Parent and
each other Loan Party of the Loan Documents to which it is a party, (b) in the
case of the Borrower, the borrowing of Term Loans hereunder and the use of the
proceeds thereof, (c) the consummation of the Combination Transactions and the
Existing Credit Agreement Refinancing, (d) the execution, delivery and
performance by Parent and each other Loan Party of the Applicable Credit
Agreements and related loan documentation to which it is a party and (e) the
payment of fees and expenses incurred in connection with the foregoing.

 

“Type”, when used in reference to any Term Loan or Term Borrowing, refers to
whether the rate of interest on such Term Loan, or on the Term Loans

 

28

--------------------------------------------------------------------------------



 

comprising such Term Borrowing, is determined by reference to the Adjusted LIBO
Rate or the Alternate Base Rate.

 

“United States” means the United States of America.

 

“Undisclosed Administration” means, with respect to any Lender, the appointment
of an administrator or other similar supervisory official by a supervisory
authority or regulator pursuant to the law of the country where such Lender is
subject to home jurisdiction supervision if the applicable law of such country
requires that such appointment not be publicly disclosed (and such appointment
has not been publicly disclosed).

 

“Unsecured Rating” means, with respect to the rating by Moody’s or S&P in
relation to any Person at any time, (a) the public rating assigned by Moody’s or
S&P, as the case may be, to the Index Debt of such Person at such time or (b) if
Moody’s or S&P, as the case may be, shall not have in effect at such time a
rating referred to in clause (a), then the public corporate rating (however
denominated) assigned by Moody’s or S&P, as the case may be, to such Person at
such time.

 

“US Dollars” or “US$” refers to lawful money of the United States.

 

“US GAAP” means generally accepted accounting principles in the United States of
America, as in effect, subject to Section 1.04(a), from time to time.

 

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“VAT” means (a) any Tax imposed in compliance with the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere.

 

“VAT Supplier” has the meaning set forth in Section 2.16(l).

 

“VAT Recipient” has the meaning set forth in Section 2.16(l).

 

“VAT Relevant Party” has the meaning set forth in Section 2.16(l).

 

“wholly-owned”, when used in reference to a subsidiary of any Person, means that
all the Equity Interests in such subsidiary (other than directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other

 

29

--------------------------------------------------------------------------------



 

Persons under applicable law) are owned, beneficially and of record, by such
Person, another wholly-owned subsidiary of such Person or any combination
thereof.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

SECTION 1.02.            Classification of Term Loans and Term Borrowings.  For
purposes of this Agreement, Term Loans and Term Borrowings may be classified and
referred to by Type (e.g., a “LIBOR Term Loan” or an “ABR Term Borrowing”).

 

SECTION 1.03.            Terms Generally.  The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined.  Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  The words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal, tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.  The word “law” shall be construed as referring to all
statutes, rules, regulations, codes and other laws (including official rulings
and interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders, writs and decrees, of
all Governmental Authorities.  Except as otherwise provided herein and unless
the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document (including this Agreement and the other
Loan Documents) shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), and all references to any statute shall be construed as
referring to all rules, regulations, rulings and official interpretations
promulgated or issued thereunder, (c) any reference herein to any Person shall
be construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof and (e) all
references herein to Articles, Sections, Exhibits, Schedules and Annexes shall
be construed to refer to Articles and Sections of, and Exhibits, Schedules and
Annexes to,

 

30

--------------------------------------------------------------------------------



 

this Agreement.  In relation to any Lender that is incorporated in Germany or
otherwise is subject to the regulations referred to below (each, a “Restricted
Lender”), any representation, warranty or covenant set forth herein that refers
to Sanctions and/or a Sanctioned Person (each, a “Specified Provision”) shall
only apply for the benefit of such Restricted Lender to the extent that such
Specified Provision would not result in (i) a violation of, conflict with or
liability under EU Regulation (EC) 2271/96 (or any implementing law or
regulation in any member state of the European Union or the United Kingdom) or
(ii) a violation of or conflict with section 7 foreign trade rules (AWV)
(Außenwirtschaftsverordnung) (in connection with section 4 paragraph 1 no. 3
foreign trade law (AWG) (Außenwirtschaftsgesetz)) or a similar anti-boycott
statute (the “Mandatory Restrictions”).  In the case of any consent or direction
by Lenders in respect of any Specified Provision of which a Restricted Lender
does not have the benefit due to a Mandatory Restriction, then, notwithstanding
anything to the contrary in the definition of Required Lenders, for so long as
such Restricted Lender shall be subject to a Mandatory Restriction, the
Commitment and Revolving Credit Exposure of such Restricted Lender will be
disregarded for the purpose of determining whether the requisite consent of the
Lenders has been obtained or direction by the requisite Lenders has been made,
it being agreed, however, that, unless, in connection with any such
determination, the Administrative Agent shall have received written notice from
any Lender stating that such Lender is a Restricted Lender with respect thereto,
each Lender shall be presumed, in connection with such determination, not to be
a Restricted Lender.

 

SECTION 1.04.            Accounting Terms; Pro Forma Calculations.  (a) Except
as otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with (a) prior to the
Applicable GAAP Transition Date, the Australian Accounting Standards as in
effect from time to time and (b) on and after the Applicable GAAP Transition
Date, US GAAP as in effect from time to time; provided that if Parent, by notice
to the Administrative Agent, shall request an amendment to any provision hereof
to eliminate the effect of any change occurring after the date hereof in the
Applicable GAAP or in the application thereof on the operation of such provision
(or if the Administrative Agent or the Required Lenders, by notice to Parent,
shall request an amendment to any provision hereof for such purpose), regardless
of whether any such notice is given before or after such change in the
Applicable GAAP or in the application thereof, then (i) such provision shall be
interpreted on the basis of the Applicable GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith and
(ii) Parent shall provide such statements of reconciliation as are reasonably
necessary to enable calculations of any ratio or amount set forth herein on the
basis of the Applicable GAAP as in effect and applied before such change shall
have become effective.  Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to (i) any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Financial Indebtedness or other liabilities of Parent or any Subsidiary at “fair
value” as defined therein, (ii) any treatment of Financial Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any

 

31

--------------------------------------------------------------------------------



 

other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any such Financial Indebtedness in a
reduced or bifurcated manner as described therein, and such Financial
Indebtedness shall at all times be valued at the full stated principal amount
thereof, (iii) any treatment of any lease (or similar arrangement conveying the
right to use) as a capital lease where such lease (or similar arrangement) would
not have been required to be so treated under Australian GAAP as in effect on
December 31, 2017, as a result of the effectiveness of the Australian Accounting
Standards Board AAS 16 (Leases) (or any other Australian Accounting Standard
having a similar result or effect) (and related interpretations), and (iv) any
treatment of any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under US GAAP as in effect on December 31, 2017, as a
result of the effectiveness of the Financial Accounting Standards Board
Accounting Standards Codification 842 (or any other Accounting Standards
Codification having a similar result or effect) (and related interpretations).

 

(b)           All computations in respect of EBITDA or Net Interest Expense for
any period required to be made hereunder giving pro forma effect to any Material
Acquisition or Material Disposition shall be calculated as if such transaction
had occurred on the first day of such period as follows: (i) historical revenues
and other historical income statement items (whether positive or negative)
directly attributable to the property or Person subject to such Material
Acquisition or Material Disposition (x) in the case of a Material Acquisition,
shall be included (but without giving effect to any cost savings or synergies)
and (y) in the case of a Material Disposition, shall be excluded and (ii) any
retirement of Financial Indebtedness and any Financial Indebtedness incurred or
assumed by Parent or any of the Subsidiaries in connection therewith shall be
given pro forma effect as if the same had occurred on the first day of such
period (and if any such Financial Indebtedness bears a floating rate of interest
and is being given pro forma effect, the interest on such Financial Indebtedness
shall be calculated as if the rate in effect on the date of determination had
been the applicable rate for the entire period (taking into account any Hedge
Agreement applicable to such indebtedness if such Hedge Agreement has a
remaining term in excess of 12 months)).

 

SECTION 1.05.            [Reserved].

 

SECTION 1.06.            [Reserved].

 

SECTION 1.07.            Interest Rate; LIBOR Notification.  The interest rate
on LIBOR Term Loans is determined by reference to the LIBO Rate, which is
derived from the London interbank offered rate.  The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market.  In
July 2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administrator, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available

 

32

--------------------------------------------------------------------------------



 

or may no longer be deemed an appropriate reference rate upon which to determine
the interest rate on LIBOR Term Loans.  In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate.  In the event that the London interbank offered rate is no longer
available or in certain other circumstances as set forth in Section 2.13(b),
Section 2.13(b) provides a mechanism for determining an alternative rate of
interest.  The Administrative Agent will notify Parent, pursuant to
Section 2.13, in advance of any change to the reference rate upon which the
interest rate on LIBOR Term Loans is based. However, the Administrative Agent
does not warrant or accept any responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the London interbank offered rate or other rates in the definition of
“Screen Rate” or with respect to any alternative or successor rate thereto, or
replacement rate thereof, including whether the composition or characteristics
of any such alternative, successor or replacement reference rate, as it may or
may not be adjusted pursuant to Section 2.13(b), will be similar to, or produce
the same value or economic equivalence of, the LIBO Rate or have the same volume
or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.

 

SECTION 1.08.            Most Favored Nation Provision.  In the event that any
Applicable Credit Agreement shall contain any financial covenant, any
restrictive covenant, any event of default, any subsidiary guarantee or any
collateral requirement (each, an “MFN Provision”) that is either not set forth
in this Agreement or any other Loan Document, or is more restrictive on Parent
and the Subsidiaries or otherwise more favorable to the lenders or other
creditors thereunder than the corresponding provisions set forth in this
Agreement or such other Loan Document, then this Agreement or such other Loan
Document, as applicable, shall automatically be deemed to have been amended to
incorporate such MFN Provision, mutatis mutandis, as if set forth fully herein
or therein, without any further action required on the part of any Person,
effective as of the date when such MFN Provision became effective under such
Applicable Credit Agreement.  Parent shall execute any and all further documents
and agreements, including amendments hereto, and shall take all such further
actions, as shall be reasonably requested by the Administrative Agent to give
effect to this paragraph.  Failure by Parent or any Subsidiary to observe or
perform any provision incorporated pursuant to this Section shall constitute an
Event of Default under clause (d) of Article VII, provided that the period of
grace (if any) applicable to the failure to observe or perform the MFN Provision
set forth in the Applicable Credit Agreement shall also apply hereunder.

 

SECTION 1.09.            Effectuation of the Combination Transactions.  All
references herein to Parent and its Subsidiaries upon the consummation of any
Combination Transaction shall be deemed to be references to such Persons after
giving effect to such Combination Transaction.  In addition, (a) any
representations or warranties made or deemed to be made on any date on which a
Combination Transaction is consummated shall be made or deemed to be made after
giving effect to the consummation of such Combination Transaction and the
provisions of clause (b) below and (b) upon the consummation of the Bemis
Merger, Total Tangible Assets shall be

 

33

--------------------------------------------------------------------------------



 

redetermined to give pro forma effect to the Bemis Merger as if it had occurred
on the date of the applicable balance sheet referred to in the definition of the
term Total Tangible Assets.

 

SECTION 1.10.            Divisions.  For all purposes under this Agreement, in
connection with any Division: (a) if any asset, right, obligation or liability
of any Person becomes the asset, right, obligation or liability of a different
Person, then it shall be deemed to have been transferred from the original
Person to the subsequent Person, and (b) if any new Person comes into existence,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

 

ARTICLE II

 

The Credits

 

SECTION 2.01.            Commitments.  Subject to the terms and conditions set
forth herein, each Lender agrees to make a Term Loan denominated in US Dollars
to the Borrower in a single drawing at any time during the Availability Period
in a principal amount not exceeding such Lender’s Commitment.  Amounts repaid or
prepaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.02.            Term Loans and Term Borrowings.  (a) Each Term Loan
shall be made as part of a Term Borrowing consisting of Term Loans of the same
Type made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Term Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Term Loans as required.

 

(b)           Subject to Section 2.13, each Term Borrowing shall be comprised
entirely of ABR Term Loans or LIBOR Term Loans, as the Borrower (or Parent on
its behalf) may request in accordance herewith.  Each Lender at its option may
make any Term Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Term Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Term Loan in
accordance with the terms of this Agreement.

 

(c)           At the commencement of each Interest Period for any LIBOR Term
Borrowing, and at the time each ABR Term Borrowing is made, such Term Borrowing
shall be in an aggregate amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum; provided that a LIBOR Term
Borrowing that results from a continuation of an outstanding LIBOR Term
Borrowing may be in an aggregate amount that is equal to such outstanding LIBOR
Term Borrowing.  Term Borrowings of more than one Type may be outstanding at the
same time; provided that there shall not at any time be more than a total of 10
(or such greater

 

34

--------------------------------------------------------------------------------



 

number as may be agreed to by the Administrative Agent) LIBOR Term Borrowings
outstanding.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert to or
continue, any LIBOR Term Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

 

SECTION 2.03.            Requests for Term Borrowings.  To request a Term
Borrowing, the Borrower (or Parent on its behalf) shall notify the
Administrative Agent (a) in the case of a LIBOR Term Borrowing, not later than
11:00 a.m., New York City time, three Business Days before the date of the
proposed Term Borrowing or (b) in the case of an ABR Term Borrowing, not later
than 10:00 a.m., New York City time, on the date of the proposed Term
Borrowing.  Each such request shall be made by hand delivery, transmission by
electronic mail (in .pdf or .tif format) or facsimile to the Administrative
Agent of a written Borrowing Request executed by a Financial Officer of the
Borrower (or, if applicable, of Parent).  Each Borrowing Request shall be
irrevocable, provided that, with respect to any Term Borrowing requested to be
made on the date that is anticipated to be the Availability Date, the applicable
Borrowing Request may be conditioned on the occurrence of the Availability Date
(and may be withdrawn by the Borrower (or Parent on its behalf) if the
Availability Date shall not have occurred on the requested date of such Term
Borrowing).  Each Borrowing Request shall specify the following information in
compliance with Section 2.02:

 

(i)            the principal amount of such Term Borrowing;

 

(ii)           the date of such Term Borrowing, which shall be a Business Day;

 

(iii)          the Type of such Term Borrowing;

 

(iv)          in the case of a LIBOR Term Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the account of the Borrower to which
funds are to be disbursed, and identifying information with respect to the
applicable recipient bank (and any correspondent bank, if applicable) (which
shall be reasonably satisfactory to the Administrative Agent).

 

If no election as to the Type of Term Borrowing is specified, then the requested
Term Borrowing shall be an ABR Term Borrowing.  If no Interest Period is
specified with respect to any requested LIBOR Term Borrowing, then the Borrower
shall be deemed to have selected an Interest Period of one month’s duration. 
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the requested Term
Borrowing of the details thereof and of the amount of such Lender’s Term Loan to
be made as part of the requested Term Borrowing.

 

35

--------------------------------------------------------------------------------



 

SECTION 2.04.            [Reserved].

 

SECTION 2.05.            Funding of Term Borrowings.  (a) Each Lender shall make
each Term Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 1:30 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Term
Loans available to the Borrower by promptly remitting the amounts so received,
in like funds, to the account designated in the applicable Borrowing Request.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Term Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such Term
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in reliance on such assumption, make available to the Borrower
a corresponding amount.  In such event, if a Lender has not in fact made its
share of the applicable Term Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
(A) the NYFRB Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
the subject Term Loan pursuant to Section 2.12.  If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays such amount to the Administrative Agent, then the Borrower
shall not be required to pay such amount to the Administrative Agent and such
amount shall constitute such Lender’s Term Loan included in such Term
Borrowing.  Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

SECTION 2.06.            Interest Elections.  (a) Each Term Borrowing initially
shall be of the Type and, in the case of a LIBOR Term Borrowing, shall have an
initial Interest Period as specified in the applicable Borrowing Request or as
otherwise provided in Section 2.03.  Thereafter, the Borrower (or Parent on its
behalf) may elect to convert such Term Borrowing to a Term Borrowing of a
different Type or to continue such Term Borrowing and, in the case of a LIBOR
Term Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower (or Parent on its behalf) may elect different options
with respect to different portions of an affected Term Borrowing, in which case
each such portion shall be allocated ratably among the Lenders holding the Term
Loans comprising such Term Borrowing and the Term Loans resulting from an
election made with respect to any such portion shall be considered a separate
Term Borrowing.  Notwithstanding any other provision of this Section, the
Borrower shall not

 

36

--------------------------------------------------------------------------------



 

be permitted to elect an Interest Period for a LIBOR Term Borrowing that does
not comply with Section 2.02(d).

 

(b)           To make an election pursuant to this Section, the Borrower (or
Parent on its behalf) shall notify the Administrative Agent of such election by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Term Borrowing of the Type resulting from such
election to be made on the effective date of such election.  Each such election
shall be made by hand delivery, transmission by electronic mail (in .pdf or .tif
format) or facsimile to the Administrative Agent of a written Interest Election
Request executed by a Financial Officer of the Borrower (or, if applicable, of
Parent).  Each Interest Election Request shall be irrevocable and shall specify
the following information in compliance with Section 2.02:

 

(i)            the Term Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting Term
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Term Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          the Type of the resulting Term Borrowing; and

 

(iv)          if the resulting Term Borrowing is to be a LIBOR Term Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period”.

 

If any such Interest Election Request requests a LIBOR Term Borrowing but does
not specify an Interest Period, then the Borrower (or Parent on its behalf)
shall be deemed to have selected an Interest Period of one month’s duration.

 

(c)           Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Term
Borrowing.

 

(d)              If the Borrower (or Parent on its behalf) fails to deliver a
timely Interest Election Request with respect to a LIBOR Term Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Term
Borrowing is repaid as provided herein, at the end of such Interest Period, such
Term Borrowing shall be converted to an ABR Term Borrowing.

 

(e)              Notwithstanding any contrary provision hereof, if an Event of
Default under clause (h) or (i) of Article VIII has occurred and is continuing
with respect to the Borrower, or if any other Event of Default has occurred and
is continuing and the Administrative Agent, at the request of the Required
Lenders, has notified Parent of the

 

37

--------------------------------------------------------------------------------



 

election to give effect to this sentence on account of such other Event of
Default, then, in each such case, so long as such Event of Default is
continuing, (i) no outstanding Term Borrowing may be converted to or continued
as a LIBOR Term Borrowing and (ii) unless repaid, each LIBOR Term Borrowing
shall be converted to an ABR Term Borrowing at the end of the Interest Period
applicable thereto.

 

SECTION 2.07.            Termination and Reduction of Commitments.  (a)  Unless
previously terminated, each Lender’s Commitment shall automatically terminate on
the earliest of (i) immediately after the making of the Term Loan by such
Lender, (ii) the date that is 30 days after the Availability Date and
(iii) unless the Availability Date shall have occurred on or prior to the
Commitment Outside Date, the Commitment Outside Date.

 

(b)           Parent may at any time terminate, or from time to time permanently
reduce, the Commitments; provided that each reduction of the Commitments shall
be in an amount that is an integral multiple of US$1,000,000 and not less than
US$5,000,000.

 

(c)           Parent shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying the effective date thereof.  Promptly following receipt of
any such notice, the Administrative Agent shall advise the Lenders of the
contents thereof.  Each notice delivered by Parent pursuant to this
Section shall be irrevocable; provided that a notice of termination or reduction
of the Commitments under paragraph (b) of this Section may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by Parent (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Any termination or reduction of the Commitments
shall be permanent.  Each reduction of the Commitments shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

SECTION 2.08.            Repayment of Term Loans; Evidence of Debt.  (a) The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Lender the then unpaid principal amount of the Term Loan
made by such Lender to the Borrower on the Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from the Term Loan made by such Lender, including the amounts
of principal, interest and fees payable and paid to such Lender from time to
time hereunder.

 

(c)           The records maintained by the Administrative Agent and the Lenders
shall be prima facie evidence of the existence and amounts of the obligations of
the Borrower in respect of the Term Loans and interest and fees due or accrued
hereunder; provided that the failure of the Administrative Agent or any Lender
to maintain such records or any error therein shall not in any manner affect the
obligation of

 

38

--------------------------------------------------------------------------------



 

the Borrower to pay any amounts due hereunder in accordance with the terms of
this Agreement.

 

(d)           Any Lender may request that Term Loan made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form approved
by the Administrative Agent.  Thereafter, the Term Loan evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if requested by such
payee, to such payee and its registered assigns).

 

SECTION 2.09.            Prepayment of Term Loans.  (a) The Borrower shall have
the right at any time and from time to time to prepay any Term Borrowing in
whole or in part, subject to the requirements of this Section.

 

(b)           Prior to any optional prepayment of Term Borrowings hereunder, the
Borrower shall select the Term Borrowing or Term Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (c) of this Section.

 

(c)           The Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery, transmission by electronic mail (in .pdf or .tif
format) or facsimile promptly thereafter) of any optional prepayment hereunder
(i) in the case of a LIBOR Term Borrowing, not later than 12:00 noon, New York
City time, three Business Days before the date of such prepayment and (ii) in
the case of an ABR Term Borrowing, not later than 12:00 noon, New York City
time, on the date of such prepayment.  Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Term
Borrowing or portion thereof to be prepaid; provided that a notice of prepayment
of any Borrowing under paragraph (a) of this Section may state that such notice
is conditioned upon the occurrence of one or more events specified therein, in
which case such notice may be revoked by Parent (by notice to the Administrative
Agent on or prior to the specified date of prepayment) if such condition is not
satisfied.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.  Each partial prepayment
of any Term Borrowing shall be in an amount that would be permitted in the case
of an advance of a Term Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of a Term Borrowing shall be applied ratably to the Term Loans
included in the prepaid Term Borrowing.  Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.12.

 

SECTION 2.10.            [Reserved].

 

SECTION 2.11.            Fees.  (a) Parent agrees to pay to the Administrative
Agent, in US Dollars, for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the daily amount of the Commitment of
such Lender during the period from and including the date hereof to but
excluding the date on which

 

39

--------------------------------------------------------------------------------



 

such Commitment terminates.  Commitment fees accrued through and including the
last day of March, June, September and December of each year shall be payable in
arrears on the 15th day following such last day, commencing on the first such
date to occur after the date hereof, and in the event of the termination in
whole of the Commitment of any Lender, on the date of such termination.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)           Parent agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between Parent and the Administrative Agent.

 

(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto.  Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.12.            Interest.  (a) The Term Loans comprising each ABR Term
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

 

(b)           The Term Loans comprising each LIBOR Term Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Term Borrowing plus the Applicable Rate.

 

(c)           [Reserved].

 

(d)           [Reserved].

 

(e)           Notwithstanding the foregoing, if any principal of or interest on
any Term Loan or any fee or other amount payable by the Borrower hereunder is
not paid when due, whether at stated maturity, upon acceleration or otherwise,
such overdue amount shall bear interest, after as well as before judgment, at a
rate per annum equal to (i) in the case of overdue principal of any Term Loan,
2% per annum plus the rate otherwise applicable to such Term Loan as provided in
the preceding paragraphs of this Section or (ii) in the case of any other
amount, 2% per annum plus the rate applicable to ABR Term Loans as provided in
paragraph (a) of this Section.

 

(f)            Accrued interest on each Term Loan shall be payable in arrears on
each Interest Payment Date for such Term Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (e) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Term Loan, accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any LIBOR Term Loan prior to the end of
the current Interest Period therefor, accrued interest on such Term Loan shall
be payable on the effective date of such conversion.  All interest shall be
payable in US Dollars.

 

40

--------------------------------------------------------------------------------



 

(g)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Adjusted LIBO Rate or
Alternate Base Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.13.            Alternate Rate of Interest.  (a)  If prior to the
commencement of any Interest Period for any LIBOR Term Borrowing:

 

(i)            the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for Term Loans for such Interest
Period; or

 

(ii)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for Term Loans for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
the Term Loans included in such Term Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof (which may be by
telephone) to Parent and the Lenders as promptly as practicable and, until the
Administrative Agent notifies Parent and the Lenders that the circumstances
giving rise to such notice no longer exist, (A) any Interest Election Request
that requests the conversion of any Term Borrowing to, or continuation of any
Term Borrowing as, an affected LIBOR Term Borrowing for such Interest Period
shall be ineffective, (B) any affected LIBOR Term Borrowing that is requested to
be continued shall, unless repaid, be continued as an ABR Term Borrowing and
(C) any Borrowing Request for an affected LIBOR Term Borrowing shall be deemed a
request for an ABR Term Borrowing.

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in paragraph (a)(i) of this Section have arisen
(including because the Screen Rate is not available or published on a current
basis) and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in paragraph (a)(i) of this Section have not arisen but
either (A) the supervisor for the administrator of the Screen Rate has made a
public statement that the administrator of the Screen Rate is insolvent (and
there is no successor administrator that will continue publication of the Screen
Rate), (B) the supervisor for the administrator or the administrator of the
Screen Rate has made a public statement identifying a specific date after which
the Screen Rate will permanently or indefinitely cease to be published (and
there is no successor administrator that will continue publication of the Screen
Rate) or (C) the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
may no longer be used for determining interest rates for loans denominated in US
Dollars, then the Administrative Agent and Parent shall endeavor in good faith
to establish an alternate rate of interest to the LIBO Rate that gives due
consideration to the then prevailing market convention in the United States for
determining a rate of interest for syndicated loans denominated in US

 

41

--------------------------------------------------------------------------------



 

Dollars at such time, and the Administrative Agent and Parent shall enter into
an amendment to this Agreement to reflect such alternate rate of interest and
such other related changes to this Agreement as may be applicable (it being
understood that such amendment shall not reduce the Applicable Rate); provided
that if such alternate rate of interest shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement.  Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date a copy of such amendment is provided to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment.  Until an alternate rate of interest shall be determined in
accordance with this paragraph (b) (but, in the case of the circumstances
described in clause (ii)(A) or (ii)(B) of the first sentence of this paragraph
(b), only to the extent the Screen Rate for such Interest Period is not
available or published at such time on a current basis), clauses (A) through
(C) of paragraph (a) of this Section shall be applicable.

 

SECTION 2.14.            Increased Costs.  (a) If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate);

 

(ii)           impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or LIBOR
Term Loans; or

 

(iii)          subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any LIBOR Term Loan (or of maintaining its obligation to make any such Term
Loan) or to reduce the amount of any sum received or receivable by such Lender
or other Recipient hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of such Lender or other Recipient (subject
to paragraphs (c) and (d) of this Section), Parent will pay to such Lender or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs or expenses incurred or reduction suffered.

 

42

--------------------------------------------------------------------------------



 

(b)           If any Lender determines that any Change in Law affecting such
Lender or any lending office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has had the effect of reducing
the rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of this Agreement, the Commitment of
or the Term Loan made by such Lender to a level below that which such Lender or
such Lender’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s policies and the policies of such
Lender’s holding company with respect to capital adequacy and liquidity), then,
from time to time upon request of such Lender (subject to paragraphs (c) and
(d) of this Section), Parent will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

 

(c)           A certificate of a Lender or other Recipient setting forth the
amount or amounts necessary to compensate such Lender or its holding company or
such other Recipient, as the case may be, as specified in paragraph (a) or
(b) of this Section, including in reasonable detail a description of the basis
for such claim for compensation and an explanation of how such amount or amounts
were determined, shall be delivered to Parent and shall be conclusive absent
manifest error; provided that no Lender shall deliver such certificate, and seek
compensation under paragraph (a) or (b) of this Section, unless such Lender is
generally seeking, or intends generally to seek, compensation from similarly
situated borrowers under similar credit facilities (to the extent such Lender
has the right under such similar credit facilities to do so) with respect to the
applicable Change in Law.  Parent shall pay to such Lender or such other
Recipient, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

 

(d)           Failure or delay on the part of any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of such Lender’s right to
demand such compensation; provided that Parent shall not be required to
compensate a Lender pursuant to this Section for any increased costs or expenses
incurred or reductions suffered more than 180 days prior to the date that such
Lender notifies Parent of the Change in Law or other circumstance giving rise to
such increased costs or expenses or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law or
other circumstance giving rise to such increased costs or expenses or reductions
is retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.15.            Break Funding Payments.  In the event of (a) the
payment by the Borrower of any principal of any LIBOR Term Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
an Event of Default), (b) the conversion or continuation of any LIBOR Term Loan
other than on the last day of the Interest Period applicable thereto, (c) the
failure by the Borrower to borrow (other than as a result of the failure of any
Lender to fund the Term Loan required to be funded by it hereunder), convert,
continue or prepay any LIBOR Term Loan on the date or in the amount specified in
any notice delivered pursuant hereto (whether or not such notice may be revoked
in accordance with the terms hereof) or (d) the assignment of

 

43

--------------------------------------------------------------------------------



 

any LIBOR Term Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by Parent pursuant to Section 2.18, then, in
any such event, Parent shall (subject to the penultimate sentence of this
Section) compensate each Lender for the loss, cost and expense (but not for any
anticipated profits) attributable to such event.  In the case of a LIBOR Term
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Term Loan had
such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Term Loan (and, for avoidance of doubt, without giving effect
to any Applicable Rate that would otherwise have been applicable thereto), for
the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such Term
Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in US Dollars of a
comparable amount and period from other banks in the London interbank  market. 
Parent shall also compensate each Lender for any loss, cost and expense
attributable to any failure by the Borrower to deliver a timely Interest
Election Request with respect to a LIBOR Term Loan.  A certificate of any Lender
setting forth any amount or amounts that such Lender is entitled to receive
pursuant to this Section, including in reasonable detail a description of the
basis for such compensation and a calculation of such amount or amounts, shall
be delivered to Parent and shall be conclusive absent manifest error.  Parent
shall pay such Lender the amount shown as due on any such certificate within
15 days after receipt thereof.

 

SECTION 2.16.            Payments Free of Taxes.  (a)  Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)         Payment of Other Taxes and VAT.  The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes and VAT.

 

(c)         Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy

 

44

--------------------------------------------------------------------------------



 

of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d)         Indemnification by the Loan Parties.  The Loan Parties shall jointly
and severally indemnify each Recipient, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to Parent by a Lender (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)         Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 30 days after written demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

 

(f)          Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such information or properly completed and executed documentation reasonably
requested by the Borrower or the Administrative Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the
Administrative Agent, shall deliver such other information or documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of

 

45

--------------------------------------------------------------------------------



 

such documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal, tax or commercial position of such Lender. 
Notwithstanding the foregoing, in the case of an applicable Loan Party that is
not a US Person or is not resident in the United Kingdom for United Kingdom tax
purposes, the applicable Lender will not be subject to the requirements of this
paragraph (f)(i) unless it has received written notice from such Loan Party
advising it of the availability of an exemption or reduction of withholding Tax
under the laws of the jurisdiction in which such Loan Party is located and
containing all applicable documentation (together, if requested by such Lender,
with a certified English translation thereof) required to be completed by such
Lender in order to receive any such exemption or reduction, and such Lender is
reasonably satisfied that it is legally able to provide such documentation to
such Loan Party.

 

(ii) Without limiting the generality of the foregoing:

 

(A)          (i) any Lender that is a US Person shall deliver to the Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), copies (by
facsimile or electronic mail (in .pdf or .tif format)) of executed originals of
IRS Form W-9 certifying that such Lender is exempt from US backup withholding
tax, and (ii) the Administrative Agent with respect to the Borrower shall
deliver to the Borrower on or prior to the date on which such Administrative
Agent becomes a party to this Agreement (and from time to time thereafter upon
the reasonable request of the Borrower), executed originals of IRS Form W-9
certifying that such Administrative Agent is exempt from US Federal backup
withholding Tax;

 

(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
US withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or IRS

 

46

--------------------------------------------------------------------------------



 

Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
US Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

 

(2)           executed originals of IRS Form W-8ECI;

 

(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit H-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 or Exhibit H-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-4 on behalf of each such
direct and indirect partner;

 

(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in US Federal withholding Tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)          if a payment made to a Lender under any Loan Document would be
subject to US Federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the

 

47

--------------------------------------------------------------------------------



 

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Parent and the Administrative Agent in
writing of its legal inability to do so.

 

(g)           [Reserved].

 

(h)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it  has received a refund of any
Taxes (which, for purposes of this Section 2.16, with respect to Taxes which
arise in the United Kingdom, shall include a credit against or relief of any
such Taxes) as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i)            [Reserved].

 

48

--------------------------------------------------------------------------------



 

(j)            [Reserved].

 

(k)           Survival.  Each party’s obligations under this Section 2.16 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(l)            VAT.  (i)  All amounts set out or expressed in a Loan Document to
be payable by any party to any Recipient that (in whole or in part) constitute
the consideration for a supply for VAT purposes shall, except as otherwise
agreed by such Recipient, be deemed to be exclusive of any VAT that is
chargeable on such supply.  Subject to paragraph (ii) below, if VAT is or
becomes chargeable on any supply made by any Recipient to any party under a Loan
Document, such party shall pay to such Recipient (in addition to and at the same
time as paying any other consideration for such supply), an amount equal to the
amount of such VAT (and such Recipient shall have delivered to such party an
invoice complying with the applicable legal requirements) unless such party is
obligated by law to account directly to the applicable Governmental Authority
for such VAT.  If there is an adjustment to the consideration in respect of a
supply to which this Section 2.16(l)(i) applies, (A) the additional amount paid
or payable to the applicable Recipient must be recalculated, taking into account
any previous adjustments under this clause (A), to reflect the occurrence of
such adjustment and the other party or the Recipient, as the case requires, must
pay to the other the amount required to reflect the recalculation of the
additional amount, and (B) the Recipient must provide any relevant documentation
in respect of the adjustment (including, if relevant, an adjustment note) to the
other party as soon as practicable after the Recipient becomes aware of the
occurrence of such adjustment.

 

(ii)           If VAT is or becomes chargeable on any supply made by the
Administrative Agent or any Lender (the “VAT Supplier”) to any other Lender (the
“VAT Recipient”) under a Loan Document, and any party other than the VAT
Recipient (the “VAT Relevant Party”) is required by the terms of any Loan
Document to pay an amount equal to the consideration for that supply to the VAT
Supplier (rather than being required to reimburse or indemnify the VAT Recipient
in respect of that consideration) (x) (where the VAT Supplier is the Person
required to account to the relevant tax authority for the VAT) the VAT Relevant
Party shall also pay to the VAT Supplier (at the same time as paying that
amount) an additional amount equal to the amount of the VAT.  The VAT Recipient
shall (where the immediately foregoing clause (x) applies) promptly pay to the
VAT Relevant Party an amount equal to any credit or repayment the VAT Recipient
receives from the relevant tax authority which the VAT Recipient reasonably
determines relates to the VAT chargeable on that supply and (y) (where the VAT
Recipient is the Person required to account to the relevant tax authority for
the VAT) the VAT Relevant Party shall promptly, following demand from the VAT
Recipient, pay to the VAT Recipient an amount equal to the VAT chargeable on
that supply but only to the extent that the VAT Recipient

 

49

--------------------------------------------------------------------------------



 

reasonably determines that it is not entitled to credit or repayment from the
relevant tax authority in respect of that VAT.

 

(iii)          Where a Loan Document requires any party to reimburse or
indemnify any Recipient for any cost or expense, such party shall reimburse or
indemnify (as the case may be) such Recipient for the full amount of such cost
or expense, including such part thereof as represents VAT, except to the extent
that such Recipient reasonably determines that it, or any company of its group,
is entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

 

(iv)          Any reference in paragraph (i) through (iii) above to any party
shall, at any time when such party is treated as a member of a group for VAT
purposes, include (where appropriate and unless the context otherwise requires)
a reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994 or equivalent legislation and the council directive 2006/112/EEC on the
common system of value added tax).

 

(v)           In relation to any supply made by a Recipient to any party under a
Loan Document, if reasonably requested by such Recipient, such party must
promptly provide such Recipient with details of such party’s VAT registration
and such other information as is reasonably requested in connection with such
Recipient’s VAT reporting requirements in relation to such supply.

 

(m)          Defined Terms.  For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

 

SECTION 2.17.            Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.  (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Documents prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 1:00 p.m., New York City time, on the date
when due), in immediately available funds, without any defense, setoff,
recoupment or counterclaim.  Any amounts received after such time on any date
may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
to such account as the Administrative Agent shall from time to time specify in
one or more notices delivered to Parent, except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day and, in the case of any
payment

 

50

--------------------------------------------------------------------------------



 

accruing interest, interest thereon shall be payable for the period of such
extension.  All payments hereunder and under each other Loan Document (including
of principal or interest in respect of any Term Loan) shall be made in US
Dollars.  Any payment required to be made by the Administrative Agent hereunder
shall be deemed to have been made by the time required if the Administrative
Agent shall, at or before such time, have taken the necessary steps to make such
payment in accordance with the regulations or operating procedures of the
clearing or settlement system used by the Administrative Agent to make such
payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due, and expenses then reimbursable,
hereunder, such funds shall be applied towards payment of the amounts then so
due or reimbursable as follows:

 

FIRST, to the payment of all fees then due, and all costs and expenses then due
or reimbursable, to the Administrative Agent (in its capacity as such) under any
Loan Document; and

 

SECOND, to the payment of all principal, interest, fees and other amounts then
due hereunder or under the other Loan Documents to the Lenders (ratably among
the parties entitled thereto in accordance with the amounts then due to such
parties).

 

(c)                                  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Term Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans and accrued interest thereon than the proportion received by any other
Lender, then the Lender receiving such greater proportion shall notify the
Administrative Agent and shall purchase (for cash at face value) participations
in the Term Loans of other Lenders to the extent necessary so that the amount of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amounts of principal of and accrued interest on their Term Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by Parent or the Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in its Term Loan
to any Person that is an Eligible Assignee (as such term is defined from time to
time).  Each of Parent and the Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against Parent or the Borrower rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of Parent
or the Borrower in the amount of such participation.

 

51

--------------------------------------------------------------------------------



 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of any Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the applicable Lenders the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the applicable Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of (i) the NYFRB Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it hereunder to or for the account of the
Administrative Agent, then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.05(b), 2.16(e),
2.17(d) and 9.03(c), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

 

SECTION 2.18.                                   Mitigation Obligations;
Replacement of Lenders.  (a) If any Lender requests compensation under
Section 2.14, or if any Loan Party is required to pay any Indemnified Taxes
(other than VAT that is recoverable from any Governmental Authority) or
additional amounts to any Lender or to any Governmental Authority for the
account of any Lender pursuant to Section 2.16 (other than additional amounts
arising from VAT that are recoverable from any Governmental Authority) (or if it
becomes reasonably likely that such compensation or payment will be required to
be made), then such Lender shall (at the request of Parent) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Term Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the reasonable judgment of such Lender, such designation or assignment and
delegation (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender.  Parent hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) any Loan Party is required to pay any Indemnified Taxes
(other than VAT that is recoverable from any Governmental Authority) or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16 (other than additional amounts arising
from VAT that is recoverable from any Governmental Authority), (iii) any Lender
has become a Defaulting Lender or (iv) any

 

52

--------------------------------------------------------------------------------



 

Lender has failed to consent to a proposed amendment, waiver, discharge or
termination that under Section 9.02 requires the consent of all the Lenders (or
all the affected Lenders) and with respect to which the Required Lenders shall
have granted their consent, Parent may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Section 2.14, 2.16 and 9.03) and
obligations under this Agreement and the other Loan Documents to an Eligible
Assignee that shall assume such obligations (which may be another Lender, if a
Lender accepts such assignment and delegation); provided that (A) Parent shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, delayed or conditioned, (B) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Term Loan, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (in the case of such
principal and accrued interest and fees) or Parent (in the case of all other
amounts), (C) in the case of any such assignment and delegation resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments, (D) such assignment does not conflict with applicable
law and (E) in the case of any such assignment and delegation resulting from the
failure to provide a consent, the assignee shall have given such consent.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver or consent by such Lender or otherwise,
the circumstances entitling Parent to require such assignment and delegation
have ceased to apply.  Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by Parent, the Administrative Agent and the
assignee and that the Lender required to make such assignment and delegation
need not be a party thereto.

 

SECTION 2.19.                                   Defaulting Lenders. 
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 commitment fees shall cease to accrue on the
Commitment of such Defaulting Lender pursuant to Section 2.11(a) for any period
during which such Defaulting Lender is a “Defaulting Lender”; and

 

(b)                                 the Commitment and the Term Loans of such
Defaulting Lender shall not be included in determining whether the Required
Lenders or any other requisite Lenders have taken or may take any action
hereunder or under any other Loan Document (including any consent to any
amendment, waiver or other modification pursuant to Section 9.02); provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or all Lenders affected thereby shall, except as otherwise provided in
Section 9.02, require the consent of such Defaulting Lender in accordance with
the terms hereof.

 

In the event that the Administrative Agent and Parent each agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall cease to be a

 

53

--------------------------------------------------------------------------------



 

Defaulting Lender (but shall not be entitled to receive any commitment fees
accrued during the period when it was a Defaulting Lender, and all amendments,
waivers or other modifications effected without its consent in accordance with
the provisions of Section 9.02 and this Section 2.19 during such period shall be
binding on it).  The rights and remedies against, and with respect to, a
Defaulting Lender under this Section 2.19 are in addition to, and cumulative and
not in limitation of, all other rights and remedies that the Administrative
Agent, any Lender or the Borrower may at any time have against, or with respect
to, such Defaulting Lender.

 

SECTION 2.20.                                   Concerning the Borrower.  The
Borrower hereby irrevocably appoints Amcor to serve as its agent as of the
Effective Date until but not including the Availability Date, and the Borrower
hereby irrevocably appoints New Amcor to serve as its agent on and after the
Availability Date, in each case for all purposes of this Agreement and the other
Loan Documents, including (a) the giving and receipt of notices (including any
Borrowing Request and any Interest Election Request) and (b) the execution and
delivery of all documents, instruments and certificates contemplated herein. 
The Borrower hereby acknowledges that any amendment or other modification to
this Agreement or any other Loan Document may be effected as set forth in
Section 9.02, that the Borrower shall be bound by this Agreement or any other
Loan Document (if it is theretofore a party thereto) as so amended or modified
and that no consent of the Borrower shall be required to effect any such
amendment or other modification.

 

ARTICLE III

 

Representations and Warranties

 

Parent, as to itself and the Subsidiaries, and the Borrower, as to itself and
its subsidiaries, represents and warrants to the Lenders, as of the Effective
Date (solely with respect to Amcor and its subsidiaries), the Availability Date
and thereafter as of each date on which representations and warranties are
required to be, or are deemed to be, made under the Loan Documents, that:

 

SECTION 3.01.                                   Organization, Existence and Good
Standing; Powers.  Each Loan Party is duly formed, incorporated or organized, as
applicable, validly existing and (to the extent the concept is applicable in
such jurisdiction) in good standing under the laws of the jurisdiction of its
formation, incorporation or organization, as applicable, has all power and
authority and all material Governmental Approvals required for the ownership and
operation of its properties and the conduct of its business as now conducted
and, except where the failure to do so, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect, is qualified
to do business, and is in good standing (to the extent the concept is applicable
in such jurisdiction), in every jurisdiction where such qualification is
required.

 

SECTION 3.02.                                   Corporate and Governmental
Authorization.  The Transactions to be entered into by each Loan Party are
within such Loan Party’s

 

54

--------------------------------------------------------------------------------



 

corporate or other organizational powers and have been duly authorized by all
necessary corporate or other organizational and, if required, stockholder or
other equityholder action of each Loan Party.  The Transactions do not require
any consent or approval of, or any registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect (or, in the case of the Combination
Transactions, will be obtained or made and will be in full force and effect on
the Availability Date).

 

SECTION 3.03.                                   Enforceability of Obligations. 
This Agreement has been duly executed and delivered by each of Amcor and the
Borrower and constitutes a legal, valid and binding obligation of each of Amcor
and the Borrower and, on and after the Availability Date, New Amcor, and each
other Loan Document to which any Loan Party is to be a party, when executed and
delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of such Loan Party, in each case,  enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

SECTION 3.04.                                   No Contravention or Exceeding
Power.  The Transactions (a) do not and will not violate any material law,
including any order of any Governmental Authority, applicable to or binding upon
any Loan Party or any of its properties, (b) do not and will not violate the
charter, by-laws, constitutional documents or other organizational documents of
any Loan Party, or any limitations on its powers or the powers of its directors
or other governing or managing body, (c) do not and will not violate or result
(alone or with notice or lapse of time, or both) in a default under (i) the
Existing Amcor Credit Agreements, any Applicable Credit Agreement, the Existing
Amcor Note Documents or, upon the consummation of the Combination Transactions,
the Existing Bemis Note Documents or (ii) any other indenture or credit
agreement or any other agreement or instrument binding upon Parent or any
Subsidiary or any of their assets, except, in the case of this clause (ii), to
the extent that any such default, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and (d) do not and
will not result in the creation or imposition of any Lien on any asset of Parent
or any Subsidiary.  No Loan Party organized under the laws of Australia has
contravened or will contravene part 2J.3 of the Corporations Act in connection
with its execution, delivery or performance of any Loan Document.

 

SECTION 3.05.                                   Accuracy of Accounts; No
Material Adverse Change.  (a)  Amcor has heretofore furnished to the Lenders its
Accounts (i) as of and for the fiscal year ended June 30, 2018, audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP, independent auditors,
and (ii) as of and for the six-month period and the portion of the fiscal year
ended December 31, 2018.  Such Accounts, and all Accounts provided by Parent
pursuant to Section 5.01, have been prepared in accordance with the Applicable
GAAP and give a true and fair view of the financial position of Parent and its
consolidated Subsidiaries as of the dates thereof and of their performance for
the periods covered thereby.  As of December 31, 2018, neither Parent

 

55

--------------------------------------------------------------------------------



 

nor any Subsidiary had any material actual or contingent liabilities except as
disclosed or reflected in the Accounts referred to in clause (ii) above.

 

(b)                                 There has been no event or condition since
June 30, 2018, that has had, or would reasonably be expected to have, a material
adverse effect on the business, financial position or results of operations of
Parent and the Subsidiaries, taken as a whole.

 

SECTION 3.06.                                   Accuracy of Disclosure. 
(a) Neither the Confidential Materials nor any of the other reports, financial
statements, certificates or other written information furnished by or on behalf
of Parent or any Subsidiary to the Administrative Agent, any Arranger or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or furnished hereunder or thereunder, nor any information formally
presented prior to the Effective Date to the Administrative Agent, any Arranger
or any Lender in bank meetings or conference calls in connection with the
negotiation of this Agreement or any other Loan Document (in each case, other
than information of a general economic or industry nature), taken as a whole,
contained, as of the date when furnished or presented, any untrue statement of a
material fact or omitted to state, as of the date when furnished or presented, a
material fact necessary in order to make the statements contained therein not
materially misleading in light of the circumstances under which such statements
were made; provided that, with respect to projected financial information,
Parent and the Borrower represent only that such information was prepared in
good faith based upon assumptions believed by management of Parent and the
Borrower to be reasonable at the time such projected financial information was
prepared (it being understood that such projected financial information is
subject to significant uncertainties and contingencies, many of which are beyond
control of Parent and the Subsidiaries, that no assurance can be given that such
projected financial information will be realized, and that such projected
financial information may differ materially from actual future results).  As of
the Effective Date, each of Parent and the Borrower has disclosed to the Lenders
all agreements, instruments and corporate or other restrictions to which Parent
or any Subsidiary is subject, and all other matters relating to Parent and the
Subsidiaries known to Parent or the Borrower, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 If a Beneficial Ownership Certification is
required to be delivered pursuant to clause (ii) of Section 4.01(f), then, as of
the Effective Date, the information set forth in such Beneficial Ownership
Certification is true and correct in all respects.  If a Beneficial Ownership
Certification is required to be delivered pursuant to clause (ii) of
Section 4.02(k), then, as of the Availability Date, the information set forth in
such Beneficial Ownership Certification is true and correct in all respects.

 

SECTION 3.07.                                   Properties.  Each of Parent and
its Subsidiaries has good title to, or valid leasehold interests in, all its
property, except where the failure to have such title or leasehold interests,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.08.                                   Litigation and Environmental
Matters.  (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority

 

56

--------------------------------------------------------------------------------



 

pending against or, to the knowledge of Parent, Amcor or the Borrower,
threatened against or affecting Parent or any Subsidiary (i) that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, (ii) that involve any of the Loan Documents or (iii) to
wind up or dissolve (or effect any analogous or similar action) Parent, the
Borrower or any other Subsidiary and that, in the case of any such other
Subsidiary, would reasonably be expected to result in a Material Adverse Effect.

 

(b)                                 Except with respect to any matters that,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect, none of Parent or any Subsidiary (i) has failed to
comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law,
(ii) currently expects to be required to incur any capital or other cost for its
respective operations to achieve or maintain compliance with any Environmental
Law relating to greenhouse gas emissions or reductions thereto, (iii) has become
subject to any Environmental Liability, (iv) has received notice of any claim
with respect to any Environmental Liability or (v) knows of any basis for any
Environmental Liability.

 

SECTION 3.09.                                   Compliance with Laws and
Agreements.  (a) Each of Parent and its Subsidiaries is in compliance with all
laws, including all orders of Governmental Authorities, applicable to it or its
property, except where the failure to comply, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect.  Each
of Parent and the Subsidiaries is in compliance, in all material respects, with
the USA PATRIOT Act, the Anti-Money Laundering and Counter-Terrorism Financing
Act 2006, the UK Bribery Act 2010 and the UK Proceeds of Crime Act 2002.

 

(b)                                 Parent and each Subsidiary (in each case, to
the extent a party thereto) is in compliance with the Existing Amcor Credit
Agreements, the Existing Amcor Note Documents, the Existing Bemis Note
Documents, any Applicable Credit Agreement, all other indentures and credit
agreements to which it is a party and all other agreements and other instruments
binding upon it or its property, except where the failure to comply,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.  No Default has occurred and is continuing.

 

SECTION 3.10.                                   Investment Company Status.  None
of Parent or any other Loan Party is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940.

 

SECTION 3.11.                                   ERISA.  No ERISA Events have
occurred or are reasonably expected to occur that would, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.  The excess of
the present value of all accumulated benefit obligations under each Plan (based
on the assumptions used for purposes of Accounting Standards Codification Topic
715) over the fair value of the assets of such Plan, as of the date of the most
recent Accounts reflecting such amounts, did not, and could not reasonably be
expected to, result in a Material

 

57

--------------------------------------------------------------------------------



 

Adverse Effect.  Except as would not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (i) each Plan
that is intended to qualify under Section 401(a) of the Code has received a
favorable determination or may rely upon an opinion letter for a prototype plan
letter from the IRS or an application for such a letter is currently being
processed by the IRS with respect thereto, and (ii) as of the date of this
Agreement, to Parent’s knowledge, nothing has occurred which would reasonably be
expected to prevent, or cause the loss of, such qualification.

 

SECTION 3.12.                                   Ranking of Obligations.  The
obligations of each Loan Party under the Loan Documents to which it is a party
rank at least equally with all of the unsecured and unsubordinated Financial
Indebtedness of such Loan Party, except liabilities mandatorily (and not
consensually) preferred by law, and ahead of all subordinated indebtedness, if
any, of such Loan Party.

 

SECTION 3.13.                                   Related Parties.  No Loan Party
subject to the Corporations Act has contravened or will contravene section 208
or section 209 of the Corporations Act by executing and delivering any Loan
Document or performing its obligations thereunder or participating in any
transaction in connection with any Loan Document.

 

SECTION 3.14.                                   Benefit from Transactions.  Each
Loan Party benefits by the execution, delivery and performance of the Loan
Documents to which it is a party.

 

SECTION 3.15.                                   Execution not as a Trustee.  No
Loan Party has executed or delivered any Loan Document in the capacity of a
trustee, responsible entity or custodian of any trust, managed investment scheme
or settlement.

 

SECTION 3.16.                                   Federal Reserve Regulations. 
Neither Parent nor any Subsidiary is engaged or will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U of the Board of Governors), or
extending credit for the purpose of purchasing or carrying margin stock.  No
part of the proceeds of the Term Loans will be used, directly or indirectly, for
any purpose that entails a violation (including on the part of any Lender) of
any of the regulations of the Board of Governors, including Regulations U and
X.  Not more than 25% of the value of the assets subject to any restrictions on
the sale, pledge or other disposition of assets under this Agreement, any other
Loan Document or any other agreement between Parent or any Subsidiary and any
Lender or Affiliate of a Lender will at any time be represented by margin stock.

 

SECTION 3.17.                                   Anti-Corruption Laws; Sanctions;
FATF Public Statement Jurisdiction.  Parent has implemented and maintains in
effect policies and procedures designed to ensure compliance by Parent, the
Subsidiaries and its and their respective directors, officers, employees and
agents with Anti-Corruption Laws and applicable Sanctions, and Parent, the
Subsidiaries and its and their respective officers and employees and, to the
knowledge of Parent, its and the Subsidiaries’ respective directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of Parent, any Subsidiary or, to the knowledge of
Parent, Amcor or the Borrower, any of their respective directors, officers or
employees, or their

 

58

--------------------------------------------------------------------------------



 

respective agents that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person.  No Term
Borrowing, use of proceeds or other transactions contemplated by this Agreement
will violate Anti- Corruption Laws or applicable Sanctions.  None of Parent, any
Borrower or any of their respective Subsidiaries, or any director, officer,
employee, agent or Affiliate of any of the foregoing, is a Person that is, or is
owned or controlled by Persons that are, located, organized or resident in a
FATF Public Statement Jurisdiction.

 

SECTION 3.18.                                   Choice of Law Provisions.  The
choice of law provisions set forth in Section 9.09 are legal, valid and binding
under the laws of Australia, the Bailiwick of Jersey, the United Kingdom and
each other jurisdiction in which any Non-US Loan Party is organized, and neither
Parent nor the Borrower knows of any reason why the courts of Australia, the
Bailiwick of Jersey, the United Kingdom or any such other jurisdiction will not
give effect to the choice of law of the State of New York as the proper law,
other than through the exercise by any such court of discretionary powers under
general principles of equity or public policy limitations in each case not
specifically relating to such provisions.  Amcor has the legal capacity to sue
and be sued in its own name under the laws of Australia, New Amcor has the legal
capacity to sue and be sued in its own names under the laws of the Bailiwick of
Jersey, Amcor UK has the legal capacity to sue and be sued in its own name under
the laws of the United Kingdom and each other Non-US Loan Party has the legal
capacity to sue and be sued in its own name under the laws of its jurisdiction
of formation, incorporation or organization, as applicable.  Each of the Non-US
Loan Parties has the power to submit, and has irrevocably submitted, to the
non-exclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, and such
irrevocable submission and the waiver by each Non-US Loan Party of any immunity
and any objection to the venue of the proceedings in such Federal or State court
are legal, valid and binding obligations of such Non-US Loan Party, and neither
Parent nor the Borrower knows of any reason why the courts of Australia, the
Bailiwick of Jersey, the United Kingdom or any other jurisdiction where any
Non-US Loan Party is organized would not give effect to such submission and
waivers, other than through the exercise by any such court of discretionary
powers under general principles of equity or based on public policy limitations
in each case not specifically relating to such submission and waivers.  Each
Non-US Loan Party has validly and irrevocably appointed the Authorized Agent as
its authorized agent for the purpose described in Section 9.09(e).  Service of
process in the manner set forth in Section 9.09(d) will be effective to confer
valid personal jurisdiction over each Non-US Loan Party, and neither Parent nor
the Borrower knows of any reason why the courts in Australia, the Bailiwick of
Jersey, the United Kingdom or any other jurisdiction where any Non-US Loan Party
is organized will not recognize as valid and final, or will not enforce, any
final and conclusive judgment against Amcor, New Amcor, Amcor UK or such other
Non-US Loan Party, respectively, obtained in any such Federal or State court
arising out of or in relation to the obligations of Amcor, New Amcor, Amcor UK
or such other Non-US Loan Party under the Loan Documents, other than through the
exercise by any such court of discretionary powers under general principles of
equity or public policy limitations in each case not

 

59

--------------------------------------------------------------------------------



 

specifically relating to jurisdictional matters (including consent to service of
process provisions).

 

SECTION 3.19.                                   No Immunity.  Each Non-US Loan
Party is subject to civil and commercial laws with respect to its obligations
under this Agreement and the other Loan Documents to which it is a party, and
the execution, delivery and performance by such Non-US Loan Party of this
Agreement and any other Loan Documents to which it is a party constitute and
will constitute private and commercial acts and not public or governmental
acts.  None of the Non-US Loan Parties or any of their properties has any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the laws of the jurisdiction in which
such Non-US Loan Party is organized and existing in respect of its obligations
under this Agreement and any other Loan Documents to which it is a party.

 

SECTION 3.20.                                   Proper Form; No Recordation. 
With respect to each Non-US Loan Party, this Agreement and each other Loan
Document to which it is a party are in proper legal form under the laws of the
jurisdiction in which such Non-US Loan Party is organized and existing for the
enforcement thereof against such Non-US Loan Party under the laws of such
jurisdiction and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of this Agreement and such other Loan Documents.  It
is not necessary, in order to ensure the legality, validity, enforceability,
priority or admissibility in evidence of this Agreement or any other Loan
Document to which any Non-US Loan Party is party, that this Agreement or such
other Loan Document be filed, registered or recorded with, or executed or
notarized before, any court or other Governmental Authority in the jurisdiction
in which such Non-US Loan Party is organized and existing or that any
registration charge or stamp or similar tax be paid on or in respect of this
Agreement or any such other Loan Document, except for (a) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the applicable Loan Document is sought to be enforced
and (b) any charge or tax as has been timely paid by such Non-US Loan Party.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01.                                   Effective Date.  This Agreement
shall become effective on the first date on which each of the following
conditions shall be satisfied (or waived in accordance with Section 9.02);
provided that the obligations of the Lenders to make Loans hereunder are subject
to the satisfaction (or waiver in accordance with Section 9.02) of the
conditions set forth in Sections 4.02 and 4.03:

 

(a)                                 The Administrative Agent shall have received
from each party hereto (for the avoidance of doubt, other than New Amcor) either
a counterpart of this Agreement signed on behalf of such party or evidence
satisfactory to the Administrative Agent (which may include a facsimile
transmission or transmission by electronic mail (in .pdf or .tif format)) that
such party has signed a counterpart of this Agreement.  The

 

60

--------------------------------------------------------------------------------



 

Administrative Agent shall have received from each of the Borrower, Amcor and
Amcor UK either a counterpart of the Guarantee Agreement signed on behalf of
such party or evidence satisfactory to the Administrative Agent (which may
include a facsimile transmission or transmission by electronic mail (in .pdf or
.tif format)) that each of the Borrower, Amcor and Amcor UK has signed a
counterpart of the Guarantee Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of each of (i) Sidley Austin LLP, counsel
for the Loan Parties in the United States and England and Wales, and
(ii) Gilbert + Tobin, counsel for Parent in Australia, in each case in form and
substance reasonably satisfactory to the Administrative Agent.

 

(c)                                  The Administrative Agent shall have
received a Closing Certificate and such other documents and certificates as the
Administrative Agent may reasonably request relating to the formation,
incorporation or organization, as applicable, existence and good standing of
each Loan Party, the authorization of the Transactions and any other legal
matters relating to the Loan Parties, the Loan Documents or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agent.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the chief financial
officer or a director of Parent, confirming satisfaction of the conditions set
forth in Sections 4.03(a) and 4.03(b).

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, payment or reimbursement of all fees
and expenses (including reasonable fees, charges and disbursements of counsel)
required to be paid or reimbursed by any Loan Party.

 

(f)                                   The Lenders shall have received (i) all
documentation and other information with respect to the Loan Parties required by
bank regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act, the Anti-Money
Laundering and Counter-Terrorism Financing Rules promulgated under the
Anti-Money Laundering and Counter-Terrorism Financing Act 2006 and the UK
Proceeds of Crime Act 2002, to the extent reasonably requested in writing not
less than 10 Business Days prior to the Effective Date, and (ii) to the extent
Amcor or the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to Amcor or the Borrower, as the case may be, no less than five
Business Days prior to the Effective Date.

 

The Administrative Agent shall notify Parent and the Lenders of the Effective
Date, and such notice shall be conclusive and binding.  Notwithstanding the
foregoing, the obligations of the Lenders to make Term Loans shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived in accordance with Section 9.02) at or prior to 5:00 p.m., New York City
time, on April 30, 2019 (and, in the

 

61

--------------------------------------------------------------------------------



 

event such conditions shall not have been so satisfied or waived, the
Commitments shall terminate at such time).

 

SECTION 4.02.           Availability Date.  The obligation of each Lender to
make a Term Loan is subject to the occurrence of the Effective Date and the
satisfaction (or waiver in accordance with Section 9.02) of the following
conditions; provided that the obligations of the Lenders to make Term Loans
hereunder are further subject to the satisfaction (or waiver in accordance with
Section 9.02) of the conditions set forth in Section 4.03:

 

(a)                                 The Administrative Agent shall have received
from (i) each of Amcor, the Borrower and New Amcor either a counterpart of the
Joinder Agreement signed on behalf of Amcor, the Borrower or New Amcor, as the
case may be, or evidence satisfactory to the Administrative Agent (which may
include a facsimile transmission or transmission by electronic mail (in .pdf or
.tif format)) that Amcor, the Borrower or New Amcor, as the case may be, has
signed a counterpart of the Joinder Agreement and (ii) each of New Amcor and
Bemis either a counterpart of a supplement to the Guarantee Agreement
(substantially in the form attached as an exhibit thereto) signed on behalf of
New Amcor or Bemis, as the case may be, or evidence satisfactory to the
Administrative Agent (which may include a facsimile transmission or transmission
by electronic mail (in .pdf or .tif format)) that New Amcor or Bemis, as the
case may be, has signed a counterpart of a supplement to the Guarantee
Agreement.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Availability Date) of each of (i) Armstrong Teasdale LLP,
counsel for Bemis in the United States, and (ii) Ogier, counsel for Parent in
the Bailiwick of Jersey, in each case in form and substance reasonably
satisfactory to the Administrative Agent.

 

(c)                                  The Administrative Agent shall have
received a Closing Certificate and such other documents and certificates as the
Administrative Agent may reasonably request relating to the formation,
incorporation or organization, as applicable, existence and good standing of New
Amcor and Bemis, the authorization of the Transactions by New Amcor and Bemis
and any other legal matters relating to New Amcor and Bemis, the Loan Documents
or the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent.

 

(d)                                 [Reserved].

 

(e)                                  (i) The exchange of all issued and
outstanding ordinary shares of Amcor for ordinary shares of, or CHESS Depository
Instruments representing a beneficial interest in ordinary shares of, New Amcor,
with Amcor becoming a wholly-owned Subsidiary of New Amcor, shall have been, or
substantially concurrently shall be, implemented pursuant to a scheme of
arrangement pursuant to and in all material respects in accordance with the
terms of the Transaction Agreement and (ii) the merger of Merger Sub with and
into Bemis, with Bemis surviving the merger as a wholly-owned Subsidiary of New
Amcor, shall have been, or substantially concurrently shall be, consummated

 

62

--------------------------------------------------------------------------------



 

pursuant to and in all material respects in accordance with the terms of the
Transaction Agreement.  The Transaction Agreement (including the terms of the
Scheme (as defined in the Transaction Agreement as in effect on March 1, 2019)
and the Deed Poll (as defined in the Transaction Agreement as in effect on
March 1, 2019)) shall not have been amended or modified (including, in the case
of the Scheme, any amendments or modifications thereto required by the Court (as
defined in the Transaction Agreement as in effect on March 1, 2019)), or any
provision or condition therein (including any condition set forth on Exhibit A
thereto) waived, or any consent granted thereunder, if such amendment,
modification, waiver or consent would be material and adverse to the interest of
the Lenders (in their capacities as such); provided that Amcor may, with respect
to any such amendment, modification, waiver or consent, deliver to the
Administrative Agent a certificate of a Financial Officer of Amcor, together
with a copy of, or a substantially final draft of, such amendment, modification,
waiver or consent, stating that Amcor has determined in good faith that such
amendment, modification, waiver or consent would not be material and adverse to
the Lenders (in their capacities as such), in which case such certificate shall,
on the fifth Business Day after receipt thereof by the Administrative Agent,
constitute conclusive evidence that such amendment, modification, waiver or
consent would not be material and adverse to the interests of the Lenders (in
their capacities as such) unless, within such five Business Day period, the
Administrative Agent or the Required Lenders notify Amcor in writing that it or
they disagree with such determination by Amcor.

 

(f)                                   The Existing Credit Agreement Refinancing
shall have been, or substantially concurrently shall be, consummated.

 

(g)                                  The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (i) in the
case of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the Availability Date, except in the case of any such representation and
warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.

 

(h)                                 No Default shall have occurred and be
continuing.

 

(i)                                     The Administrative Agent shall have
received a certificate, dated the Availability Date and signed by the chief
financial officer or a director of New Amcor, confirming satisfaction of the
conditions set forth in Sections 4.02(e), 4.02(f), 4.02(g) and 4.02(h).

 

(j)                                    The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the
Availability Date, including, to the extent invoiced, payment or reimbursement
of all fees and expenses (including, to the extent invoiced at least one
Business Day prior to the Availability Date, reasonable fees, charges and
disbursements of counsel) required to be paid or reimbursed by any Loan Party.

 

(k)                                 The Lenders shall have received (i) all
documentation and other information with respect to New Amcor and Bemis required
by bank regulatory

 

63

--------------------------------------------------------------------------------



 

authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, the Anti-Money Laundering
and Counter-Terrorism Financing Rules promulgated under the Anti-Money
Laundering and Counter-Terrorism Financing Act 2006 and the UK Proceeds of Crime
Act 2002, to the extent reasonably requested in writing not less than 10
Business Days prior to the Availability Date, and (ii) to the extent New Amcor
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to New Amcor no
less than 10 Business Days prior to the Availability Date.

 

SECTION 4.03.           Each Credit Event.  The obligation of each Lender to
make a Term Loan on the occasion of any Term Borrowing (other than any
conversion or continuation of any Term Loan) is subject to receipt of the
request therefor in accordance herewith and to the satisfaction (or waiver in
accordance with Section 9.02) of the following conditions:

 

(a)                                 The representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct (i) in the
case of the representations and warranties qualified as to materiality, in all
respects and (ii) otherwise, in all material respects, in each case on and as of
the date of such Term Borrowing, except in the case of any such representation
and warranty that expressly relates to a prior date, in which case such
representation and warranty shall be so true and correct on and as of such prior
date.

 

(b)                                 At the time of and immediately after giving
effect to such Term Borrowing, no Default shall have occurred and be continuing.

 

On the date of any Term Borrowing (other than any conversion or continuation of
any Term Loan), the Borrower shall be deemed to have represented and warranted
that the conditions specified in paragraphs (a) and (b) of this Section have
been satisfied.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Term Loan and all fees payable hereunder shall have been
paid in full, each of Parent and, other than in the case of the affirmative
covenants set forth in paragraphs (a)(i), (b) and (c) of Section 5.01, the
Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01.           Financial Statements and Other Information.  Parent will
furnish to the Administrative Agent, on behalf of each Lender:

 

(a)                                 (i) within 120 days after the end of each
fiscal year of Parent, its audited Accounts as of the end of and for such fiscal
year, setting forth in each case in comparative form the figures for the prior
fiscal year, all audited by and accompanied by the opinion of
PricewaterhouseCoopers LLP or any other firm appointed by Parent to act as its
independent auditors and approved by the Administrative Agent (such approval not
to be unreasonably withheld, delayed or

 

64

--------------------------------------------------------------------------------



 

conditioned) (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated Accounts have been prepared in accordance with the
Applicable GAAP and (A) in the case of consolidated Accounts furnished prior to
the Applicable GAAP Transition Date, give a true and fair view of the
consolidated financial position of Parent and its consolidated Subsidiaries as
of the end of, and of their performance for, such fiscal year and (B) in the
case of consolidated Accounts furnished on and after the Applicable GAAP
Transition Date, present fairly, in all material respects, the financial
position and results of operations and cash flows of Parent and its consolidated
Subsidiaries as of the end of and for such fiscal year on a consolidated basis
in accordance with Applicable GAAP; provided that if the comparative figures for
the prior fiscal year contained in such Accounts are prepared in accordance with
US GAAP and such figures were previously provided to the Administrative Agent
pursuant to this clause (a) prepared in accordance with Australian Accounting
Standards, then Parent shall also provide a reconciliation statement reflecting
the effects of the change in the Applicable GAAP on the calculation of EBITDA,
Net Interest Expense, Total Net Indebtedness and Total Tangible Assets, in each
case as of the end of or for such prior fiscal year, and (ii) if any Loan Party
is at any time required by law in its place of incorporation, organization or
formation, as applicable, to prepare annual financial statements, within 120
days after the end of each fiscal year of such Loan Party, copies of such
financial statements;

 

(b)                                 within 90 days after the end of (i) prior to
the Applicable GAAP Transition Date, the first six-month period of each fiscal
year of Parent, and (ii) on and after the Applicable GAAP Transition Date, each
of the first three fiscal quarters of each fiscal year of Parent, its Accounts
as of the end of and for such period and, in the case of clause (ii), the
portion of such fiscal year then ended, in each case setting forth in
comparative form the figures for the corresponding period of the prior fiscal
year, prepared in accordance with the Applicable GAAP (subject to the absence of
footnotes and normal year-end audit adjustments) and (A) in the case of Accounts
furnished prior to the Applicable GAAP Transition Date, giving a true and fair
view of the consolidated financial position of Parent and its consolidated
Subsidiaries as of the end of, and of their performance for, such six-month
period and (B) in the case of Accounts furnished on and after the Applicable
GAAP Transition Date, presenting fairly, in all material respects, the financial
position and results of operations and cash flows of Parent and its consolidated
Subsidiaries as of the end of and for such fiscal quarter and for the portion of
such fiscal year then ended on a consolidated basis (and, in each case, if
required by applicable law, audited and accompanied by the opinion of
PricewaterhouseCoopers LLP or any other firm appointed by Parent to act as its
independent auditors and approved by the Administrative Agent (such approval not
to be unreasonably withheld, delayed or conditioned)); provided that if the
comparative figures for any portion of the prior fiscal year contained in such
Accounts are prepared in accordance with US GAAP and such figures were
previously provided to the Administrative Agent for any portion of such prior
fiscal year prepared in accordance with Australian Accounting Standards, then

 

65

--------------------------------------------------------------------------------



 

Parent shall also provide a reconciliation statement reflecting the effects of
the change in the Applicable GAAP on the calculation of EBITDA, Net Interest
Expense, Total Net Indebtedness and Total Tangible Assets, in each case as of
the end of or for such portion of the prior fiscal year;

 

(c)                                  concurrently with each delivery of Accounts
under clause (a) or (b) above, a completed Compliance Certificate signed by a
Financial Officer of Parent, (i) certifying as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations (consistent with the detail provided under the
Existing Amcor Credit Agreements and any Applicable Credit Agreement)
demonstrating compliance with Sections 6.01, 6.05 and 6.06 (and, in the event
any pro forma adjustment shall have been made as contemplated by the definitions
of the terms EBITDA and Net Interest Expense, setting forth in reasonable detail
the calculation of such pro forma adjustments) and (iii) if any change in the
Applicable GAAP or in the application thereof has occurred since the date of the
consolidated balance sheet of Parent most recently theretofore delivered under
clause (a) or (b) above (or, prior to the first such delivery, referred to in
Section 3.05) that has had, or could have, a significant effect on the
calculations of the Net Interest Expense Coverage Ratio or the Leverage Ratio,
specifying the nature of such change and the effect thereof on such
calculations;

 

(d)                                 concurrently with each delivery of Accounts
under clause (a) above, a certificate or letter of the accounting firm that
audited such Accounts stating that it has reviewed this Agreement and stating
further that Parent and the Borrower are in compliance with Sections 6.05 and
6.06 (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(e)                                  promptly after the same become publicly
available (or, if not made publicly available, promptly after distribution by
Parent to its shareholders or creditors generally, as the case may be), copies
of all periodic and other reports, proxy statements and other materials filed by
Parent or any Subsidiary with the SEC, the ASX Limited or any other securities
exchange, or distributed by Parent to its shareholders or creditors generally,
as the case may be;

 

(f)                                   promptly after any reasonable request by
any Lender therefor, such information and documentation as required (i) by bank
regulatory authorities under applicable “know your customer” rules with respect
to any Loan Party, including the USA PATRIOT Act, the Anti-Money Laundering and
Counter-Terrorism Financing Rules promulgated under the Anti-Money Laundering
and Counter-Terrorism Financing Act 2006 and the UK Proceeds of Crime Act 2002,
or (ii) for purposes of compliance with the Beneficial Ownership Regulation; and

 

(g)                                  promptly after any request therefor, such
other information regarding the operations, business affairs, assets,
liabilities (including contingent liabilities) and financial condition of Parent
or any Subsidiary, or compliance with

 

66

--------------------------------------------------------------------------------



 

the terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request; provided that Parent shall not be required to furnish any
such information that Parent determines after consultation with counsel
qualified to advise on such matters (which may be in-house counsel) that,
notwithstanding the confidentiality requirements of Section 9.12, Parent would
be prohibited from disclosing by applicable law or regulations without making
public disclosure thereof.

 

Information required to be delivered pursuant to clause (a), (b) or (e) of this
Section shall be deemed to have been delivered if and when such information, or
one or more annual, semi-annual or quarterly reports containing such
information, shall have been posted by the Administrative Agent on an IntraLinks
or similar site to which the Lenders have been granted access or shall be
available on the website of Parent at http://www.amcor.com or the website of the
SEC at http://www.sec.gov.  Information required to be delivered pursuant to
this Section may also be delivered by electronic communications pursuant to
procedures approved by the Administrative Agent.  In the event any financial
statements delivered under clause (a) or (b) above shall be restated, Parent
shall deliver, promptly after such restated financial statements become
available, revised Compliance Certificates with respect to the periods covered
thereby that give effect to such restatement, signed by a Financial Officer of
Parent.

 

SECTION 5.02.           Notices of Material Events.  Parent will furnish to the
Administrative Agent prompt written notice of the following:

 

(a)                                 the occurrence of, or receipt by Parent of
any written notice claiming the occurrence of, (i) any default or event of
default under any Existing Amcor Credit Agreement, any Existing Amcor Note
Document or any other Principal Facility Agreement or (ii) any Default;

 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting Parent or any Subsidiary, or any adverse development in any such
pending action, suit or proceeding not previously disclosed in writing by Parent
to the Administrative Agent and the Lenders, that in each case would reasonably
be expected to result in a Material Adverse Effect or that in any manner
questions the validity of any Loan Document;

 

(c)                                  any change to any Applicable Unsecured
Rating;

 

(d)                                 the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to result in a Material Adverse Effect;

 

(e)                                  any change in the information provided in
any Beneficial Ownership Certification that would result in a change to the list
of beneficial owners identified in such Beneficial Ownership Certification;

 

67

--------------------------------------------------------------------------------



 

(f)                                   the effectiveness of any amendment
contemplated by Section 1.08, together with true and complete copies of the
Applicable Credit Agreement containing the applicable MFN Provision; and

 

(g)                                  any other development that has resulted, or
would reasonably be expected to result, in a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of Parent setting forth the
details of the event or development requiring such notice and, in the case of
clause (a) above, any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.           Subsidiary Guarantees.  Parent will ensure that at all
times each Subsidiary that has Guaranteed any Material Financial Indebtedness of
Parent, the Borrower, Amcor UK or, on and after the Availability Date, Amcor or
Bemis (or is otherwise a co-obligor on, or jointly liable with respect to, any
such Material Financial Indebtedness) becomes a Subsidiary Guarantor by duly
executing and delivering a supplement to the Guarantee Agreement, in the form
specified therein, on behalf of such Person, together with, to the extent
requested by the Administrative Agent, documents and opinions of the type
referred to in Sections 4.01(b), 4.01(c), 4.02(b) and 4.02(c) with respect to
such Subsidiary Guarantor; provided that this Section 5.03 shall not apply to
that certain class order deed CO 98/1418 with the Australian Securities and
Investments Commission, as such class order is amended from time to time, and to
the benefit of any Guarantees provided solely as part thereof.

 

SECTION 5.04.           Existence; Conduct of Business.  (a)  Each of Parent and
the Borrower will do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect (i) its legal existence (and
shall not change the jurisdiction of its formation, incorporation or
organization, as applicable, from that applicable on the date hereof) and
(ii) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names necessary or desirable in the normal conduct of its
business, except, in the case of this clause (ii), to the extent that the
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect; provided that clause (ii) above
shall not prohibit any transaction permitted under Section 6.03.

 

(b)                                 (i) Prior to the Availability Date, each of
Amcor UK and the Borrower shall remain a wholly-owned Subsidiary of Amcor and
(ii) on and after the Availability Date, each of Amcor, Amcor UK, the Borrower
and Bemis shall remain a wholly-owned Subsidiary of New Amcor.

 

(c)                                  Neither Parent nor any Subsidiary will
engage to any material extent in any business other than businesses of the type
conducted by Parent and the Subsidiaries on the date hereof and businesses
reasonably related or ancillary thereto.

 

SECTION 5.05.           Maintenance of Properties.  Parent and each Subsidiary
will keep and maintain all property used in the conduct of its business in good
working

 

68

--------------------------------------------------------------------------------



 

order and condition, ordinary wear and tear excepted, except to the extent that
the failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.06.           Insurance.  Parent and each Subsidiary will maintain,
with financially sound and reputable insurance companies, or with a wholly-owned
Subsidiary on arms’-length terms, insurance in such amounts and against such
risks as are prudent or usual for a Person of established repute conducting a
business similar to it in the same or similar locations.

 

SECTION 5.07.           Books and Records.  Parent and each Subsidiary will keep
proper and adequate books of record and account in accordance with the
Applicable GAAP and in accordance in all material respects with applicable law.

 

SECTION 5.08.           Compliance with Laws.  Parent and each Subsidiary will
comply with all laws, including all orders of any Governmental Authority, and
maintain in full force and effect all Governmental Approvals, in each case,
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect. Parent will maintain in effect and enforce policies
and procedures designed to ensure compliance by Parent, the Subsidiaries and its
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.09.           Use of Proceeds.  The proceeds of the Term Loans will be
used solely for general corporate purposes of Parent and the Subsidiaries, to
consummate the Existing Credit Agreement Refinancing and to repay or prepay any
other Financial Indebtedness of Parent and the Subsidiaries; provided that the
proceeds of any Term Loan may not be used directly or indirectly in a manner or
for a purpose that would (or would, but for any applicable limitation in any
Loan Document) result in a contravention of Part 2J.3 of the Corporations Act. 
None of Parent or the Borrower will, directly or indirectly, use the proceeds of
the Term Loans, or lend, contribute or otherwise make available the proceeds of
the Term Loans to any Subsidiary, joint venture partner or other Person, to fund
any activities or business of or with a FATF Public Statement Jurisdiction, any
goods originating from a FATF Public Statement Jurisdiction or any Person
located, organized or resident in a FATF Public Statement Jurisdiction or owned
or controlled by such Person.

 

SECTION 5.10.           Ranking of Obligations.  Each Loan Party shall take all
such actions as shall be necessary to ensure that the Obligations of such Loan
Party rank and, until the Commitments shall have expired or been terminated and
the principal of and interest on each Term Loan and all fees payable hereunder
shall have been paid in full, will rank, at least equally with all other
unsecured and unsubordinated obligations of such Loan Party, except obligations
mandatorily (and not consensually) preferred by applicable law, and ahead of all
subordinated Financial Indebtedness, if any, of such Loan Party.

 

69

--------------------------------------------------------------------------------



 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Term Loan and all fees payable hereunder shall have been
paid in full, each of Parent and the Borrower covenants and agrees with the
Lenders that:

 

SECTION 6.01.           Subsidiary Indebtedness.  Parent will not permit any
Subsidiary (other than the Borrower, Amcor UK, any Subsidiary Guarantor or, on
and after the Availability Date, Amcor or Bemis) to create, incur, assume or
permit to exist any Financial Indebtedness, except:

 

(a)                                 Financial Indebtedness owed to Parent or any
of the Subsidiaries;

 

(b)                                 Limited Recourse Indebtedness;

 

(c)                                  Financial Indebtedness owed by any
Subsidiary that becomes a Subsidiary (or of any Person not previously a
Subsidiary that is merged or consolidated with or into a Subsidiary in a
transaction permitted hereunder) after the date hereof, provided that (i) such
Financial Indebtedness existed on the date that such Subsidiary became a
Subsidiary (or is so merged or consolidated) and was not incurred in
anticipation thereof, (ii) such Financial Indebtedness is repaid in full within
one year of the date such Subsidiary becomes a Subsidiary (or such merger or
consolidation) or such later date as may be the date of the maturity of such
Financial Indebtedness if such Financial Indebtedness is fixed interest rate
indebtedness that provides a commercial financial advantage to Parent and the
Subsidiaries and (iii) in the case of any Person becoming a Subsidiary as a
result of a Division where the Dividing Person is Parent or a Subsidiary, such
Financial Indebtedness was permitted by this clause (c) immediately prior to the
consummation of such Division; and

 

(d)                                 other Financial Indebtedness, provided that
immediately after giving effect to the incurrence of any such Financial
Indebtedness pursuant to this clause (d) (or, in the case of any such Financial
Indebtedness outstanding on the Effective Date, on the Effective Date), the
aggregate principal amount of all Financial Indebtedness outstanding under this
clause (d) shall not exceed 7.5% of the Total Tangible Assets.

 

SECTION 6.02.           Liens.  Neither Parent nor any Subsidiary will create,
incur, assume or permit to exist any Lien on any of its assets, now owned or
hereafter acquired by it, or assign or sell any income or revenues (including
accounts receivable and royalties) or rights in respect of any thereof, except:

 

(a)                                 any Permitted Encumbrances; or

 

(b)                                 other Liens securing Financial Indebtedness,
provided that, immediately after giving effect to the incurrence or assumption
of any such Lien or the incurrence of any Financial Indebtedness secured thereby
(or, in the case of any such

 

70

--------------------------------------------------------------------------------



 

Liens in existence on the Effective Date, on the Effective Date), the aggregate
principal amount of all outstanding Financial Indebtedness (other than Limited
Recourse Indebtedness) secured by any Liens on assets of Parent or any
Subsidiary (other than Liens referred to in clauses (e) and (h) of the
definition of “Permitted Encumbrances”) shall not exceed 7.5% of the Total
Tangible Assets.

 

SECTION 6.03.                                   Asset Sales.  Parent shall not,
and shall not permit the Subsidiaries to, sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions and whether
directly or through any merger or consolidation of, or any sale, transfer, lease
or other disposition of Equity Interests in, or the assets of, Parent or any
Subsidiary) (a) all or substantially all of the assets of Parent and the
Subsidiaries, taken as a whole (whether now owned or hereafter acquired) or
(b) any assets pursuant to a Material Disposition for an aggregate consideration
in an amount equal to or greater than US$300,000,000, unless, after giving pro
forma effect thereto, Parent shall be in compliance with Sections 6.05 and 6.06.

 

SECTION 6.04.                                   Use of Proceeds.  The Borrower
will not request any Term Borrowing, and neither Parent nor the Borrower shall
use, and each of Parent and the Borrower shall procure that its subsidiaries and
its or their directors, officers, employees and agents shall not use, the
proceeds of any Term Borrowing (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (b) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(c) in any manner that would result in the violation of any Sanctions applicable
to any party hereto.

 

SECTION 6.05.                                   Net Interest Expense Coverage
Ratio.  Parent will not permit the Net Interest Expense Coverage Ratio for any
Test Period to be less than 3.50 to 1.00.

 

SECTION 6.06.                                   Leverage Ratio.  Parent will not
permit the Leverage Ratio as of the last day of any Test Period to exceed 3.75
to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (an “Event of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Term Loan when and as the same shall become due and payable, whether at
the due date thereof or at a date fixed for prepayment thereof or otherwise and,
solely if the cause of such failure is a banking system delay or interruption,
such failure shall continue unremedied for a period of two Business Days;

 

(b)                                 Parent or the Borrower shall fail to pay any
interest on any Term Loan or any fee or any other amount (other than an amount
referred to in clause (a) of

 

71

--------------------------------------------------------------------------------



 

this Article) payable under this Agreement or any other Loan Document, when and
as the same shall become due and payable, and such failure shall continue
unremedied for a period of three Business Days;

 

(c)                                  any representation, warranty or statement
made or deemed made by or on behalf of Parent or any Subsidiary in any Loan
Document or in any report, certificate, financial statement or other document
provided pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d)                                 Parent or the Borrower shall fail to observe
or perform any covenant, condition or agreement contained in
Section 5.02(a)(ii), 5.04(a)(i) (with respect to Parent’s or the Borrower’s
existence) or 5.09 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in any Loan Document
(other than those specified in clause (a), (b) or (d) of this Article), and such
failure shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to Parent (with a copy to the
Administrative Agent in the case of any such notice from a Lender);

 

(f)                                   Parent or any Subsidiary shall fail to
make any payment (whether of principal, interest, termination payment or other
payment obligation and regardless of amount) in respect of any Material
Financial Indebtedness, when and as the same shall become due and payable, and
such failure shall continue after the applicable grace period, if any, relating
to such Material Financial Indebtedness;

 

(g)                                  any event or condition occurs that results
in any Material Financial Indebtedness becoming due or being terminated or
required to be prepaid, repurchased, redeemed or defeased prior to its scheduled
maturity; provided that this clause (g) shall not apply to (i) any secured
Financial Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Material Financial Indebtedness or (ii) any
Material Financial Indebtedness that becomes due as a result of a voluntary
refinancing thereof;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of Parent or any Significant
Subsidiary or its debts, or of a material part of its assets, under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect or (ii) the appointment of a receiver, receiver and manager,
administrator, liquidator, trustee, custodian, sequestrator, conservator or
similar official for Parent or any Significant Subsidiary or for a material part
of its assets, or any such official is appointed to Parent or any Significant
Subsidiary or a material part of its assets, and, in any such case, such
proceeding, petition or appointment shall continue undismissed for 60 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

72

--------------------------------------------------------------------------------



 

(i)                                     Parent or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, receiver
and manager, administrator, liquidator, trustee, custodian, sequestrator,
conservator or similar official for Parent or any Significant Subsidiary or for
a material part of its assets, or any such official is appointed to Parent or
any Significant Subsidiary or a material part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or the
board of directors (or similar governing body) of Parent or any Significant
Subsidiary (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to above in this
clause (i) or clause (h) of this Article or (vi) solely in the case of Parent,
become subject to Parent Bankruptcy Event;

 

(j)                                    Parent or the Borrower shall become
unable, admit in writing its inability or fail generally to pay its debts as
they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of US$150,000,000 (or the equivalent
thereof in any other currency) (other than any such judgment covered by third
party insurance to the extent the insurer has been notified of such judgment and
liability therefor has not been denied by the insurer), shall be rendered
against Parent or any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of 30 consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of Parent or any Subsidiary
to enforce any such judgment;

 

(l)                                     any Loan Document is or becomes void,
voidable or unenforceable, or is asserted in writing by the Borrower or any
other Loan Party not to be valid and enforceable;

 

(m)                             any material obligation of the Borrower or any
other Loan Party under any Loan Document or the performance of any such
obligation is or becomes at any time illegal or invalid under any applicable
law;

 

(n)                                 (i) prior to the Availability Date, Amcor UK
or the Borrower shall cease to be a wholly-owned Subsidiary of Amcor or (ii) on
or after the Availability Date, Amcor, Amcor UK, the Borrower or Bemis shall
cease to be a wholly-owned Subsidiary of New Amcor; or

 

(o)                                 a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Parent or the
Borrower described in clause (h) or (i) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the

 

73

--------------------------------------------------------------------------------



 

Required Lenders shall, by notice to Parent, take any or all of the following
actions, at the same or different times:  (i) terminate the Commitments, and
thereupon the Commitments shall terminate immediately and (ii) declare the Term
Loans then outstanding to be due and payable in whole (or in part (but ratably
as among the Term Loans at the time outstanding), in which case any principal
not so declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Term Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of Parent or the Borrower hereunder, shall become due and payable
immediately, in each case without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by Parent and the Borrower; and in
the case of any event with respect to Parent or the Borrower described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Term Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of Parent or the Borrower
hereunder, shall immediately and automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by Parent and the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Parent or any Subsidiary
or other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing
(and it is understood and agreed that the use of the term “agent” herein or in
any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law,
and that such term is used as a matter of market custom and is intended to
create or reflect only an administrative relationship between contracting
parties), (b) the Administrative Agent shall not have any duty to take any
discretionary action or to exercise any discretionary power, except
discretionary rights and powers

 

74

--------------------------------------------------------------------------------



 

expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith to be necessary, under the
circumstances as provided in the Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion, could expose the Administrative Agent to liability or be contrary to
any Loan Document or applicable law, and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to Parent, any Subsidiary or any other Affiliate of Parent that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.  The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (ii) unless a court of competent jurisdiction shall have
determined by a final and non-appealable judgment that the Administrative Agent
was grossly negligent or acted with willful misconduct in taking or not taking
any such action.  The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof (stating that it is a
“notice of default”) is given to the Administrative Agent by Parent or a Lender,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with any Loan Document, (B) the contents of any certificate,
report or other document delivered thereunder or in connection therewith,
(C) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (D) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(E) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or satisfaction of any condition that
expressly refers to the matters described therein being acceptable or
satisfactory to the Administrative Agent or (F) any determination with respect
to (1) the existence or the extent of any legal impediments on the ability of
any Subsidiary Guarantor or, on or after the Availability Date, New Amcor to
perform its obligations under the Guarantee Agreement (it being acknowledged by
the Lenders that the Administrative Agent shall not be required to make any
evaluation as to whether any such impediment exists unless and until it shall
have been requested to do so in writing by a Lender and, in connection with any
such evaluation or determination, may consult with legal counsel (who may be
counsel for Parent) selected by it and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel) or (2) the
terms of the subordination referred to in the definition of the term
Subordinated Debt Allowance.  Each Agent shall be deemed to have no knowledge of
any Lender being a Restricted Lender unless and until the Administrative Agent
shall have received the written notice from such Lender referred to in
Section 1.03, and then only to as and to the extent specified in such notice,
and any determination of whether the Required Lenders or any other requisite
Lenders shall have provided any consent or direction in

 

75

--------------------------------------------------------------------------------



 

connection with this Agreement or any other Loan Document shall not be affected
by any subsequent delivery to the Administrative Agent of any such written
notice.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof).  The Administrative Agent also shall be entitled to rely, and shall
not incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written confirmation thereof.  In determining
compliance with any condition hereunder to the making of a Term Loan, the
Administrative Agent may presume that such condition is satisfactory to each
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance of the making of such Term
Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for Parent), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any of and all their
duties and exercise their rights and powers through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility provided for herein as well as activities as
the Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such.  In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and Parent.  Upon receipt of any such notice of resignation, the Required
Lenders shall have the right (with, so long as no Event of Default has occurred
and is continuing, the consent of Parent (such consent not to be unreasonably
withheld, delayed or conditioned)) to appoint a successor.  If no successor
shall have been so appointed and shall have accepted such appointment within
30 days after the retiring Administrative Agent gives notice of its intent to
resign, then the retiring Administrative Agent may, on behalf of the Lenders,
appoint a successor Administrative Agent, which shall be a bank with an office
in New

 

76

--------------------------------------------------------------------------------



 

York, New York or an Affiliate of any such bank. If the Administrative Agent is
a Defaulting Lender pursuant to clause (e) of the definition thereof, the
Required Lenders may, to the extent permitted by applicable law, by notice in
writing to Parent and the Administrative Agent remove the Administrative Agent
in its capacity as such, and (with, so long as no Event of Default has occurred
and is continuing, the consent of Parent (such consent not to be unreasonably
withheld, delayed or conditioned)) appoint a successor. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent, as the case may be, and
such retiring or removed Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents.  The fees
payable by Parent to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by Parent and such
successor.  Notwithstanding the foregoing, in the event (a) no successor
Administrative Agent to a retiring Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and Parent or (b) no successor to a removed Administrative Agent
shall have been so appointed and shall have accepted such appointment by the day
that is 30 days following of the issuance of a notice of removal, the removal
shall become effective on such 30th day, and on the date of effectiveness of
such resignation or removal, as the case may be, (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) the Required Lenders
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring or removed Administrative Agent; provided that (A) all
payments required to be made hereunder or under any other Loan Document to the
retiring or removed Administrative Agent for the account of any Person other
than the Administrative Agent shall be made directly to such Person and (B) all
notices and other communications required or contemplated to be given or made to
the retiring or removed Administrative Agent shall also directly be given or
made to each Lender.  After the Administrative Agent’s resignation or removal
from its capacity as such, the provisions of this Article and Section 9.03, as
well as any exculpatory, reimbursement and indemnification provisions set forth
in any other Loan Document, shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while it was acting as an Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, the Arrangers or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, the
Arrangers or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

 

77

--------------------------------------------------------------------------------



 

Each Lender, by becoming a party to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on or prior to the
Effective Date.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, state or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Term Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower or any other
Loan Party) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim under
Sections 2.11, 2.12, 2.14, 2.15, 2.16 and 9.03) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as Administrative Agent, under the Loan Documents (including under
Section 9.03); provided, however, that nothing contained herein shall be deemed
to authorize the Administrative Agent to authorize or consent to or accept or
adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the obligations or the rights of any Lender,
or to vote in respect of the claim of any Lender in any such proceeding.

 

Notwithstanding anything herein to the contrary, none of the Arrangers, the
Syndication Agents or the Documentation Agents (each of the foregoing, a “Titled
Person”) shall have any duties or obligations under this Agreement or any other
Loan Document (except in its capacity, as applicable, as a Lender), but all such
Persons shall have the benefit of the indemnities provided for hereunder, and,
without limiting the foregoing, no Titled Person shall have or be deemed to have
any fiduciary relationship with any Lender or with Parent or any of its
Affiliates.

 

Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Titled Person and their
respective

 

78

--------------------------------------------------------------------------------



 

Affiliates and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(a)                                 such Lender is not using “plan assets”
(within the meaning of Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans with respect to such Lender’s entrance into, participation in,
administration of and performance of the Term Loans, the Commitments or this
Agreement,

 

(b)                                 the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Term Loans, the Commitments and this
Agreement,

 

(c)                                  (i) such Lender is an investment fund
managed by a “Qualified Professional Asset Manager” (within the meaning of
Part VI of PTE 84-14), (ii) such Qualified Professional Asset Manager made the
investment decision on behalf of such Lender to enter into, participate in,
administer and perform the Term Loans, the Commitments and this Agreement,
(iii) the entrance into, participation in, administration of and performance of
the Term Loans, the Commitments and this Agreement satisfies the requirements of
sub-sections (b) through (g) of Part I of PTE 84-14 and (iv) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Term Loans, the Commitments and
this Agreement, or

 

(d)                                 such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Lender.

 

In addition, unless either (1) clause (a) in the immediately preceding paragraph
is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (d) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Titled Person and their respective Affiliates and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Term Loans, the
Commitments and this Agreement (including in connection with the reservation or
exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document or any documents related hereto or thereto).

 

79

--------------------------------------------------------------------------------



 

The Administrative Agent hereby informs the Lenders that it is not undertaking
to provide impartial investment advice, or to give advice in a fiduciary
capacity, in connection with the transactions contemplated hereby, and that the
Administrative Agent has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Term Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Term Loans or the
Commitments for an amount less than the amount being paid for an interest in the
Term Loans or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, including
structuring fees, commitment fees, arrangement fees, facility fees, upfront
fees, underwriting fees, ticking fees, agency fees, administrative agent or
collateral agent fees, utilization fees, minimum usage fees, letter of credit
fees, fronting fees, deal-away or alternate transaction fees, amendment fees,
processing fees, term out premiums, banker’s acceptance fees, breakage or other
early termination fees or fees similar to the foregoing.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and, except solely to the extent of Parent’s rights to
consent pursuant to and subject to the conditions set forth in this Article,
none of Parent or any other Loan Party shall have any rights as a third party
beneficiary of any such provisions.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.                                   Notices.  (a) Except in the case
of notices and other communications expressly permitted to be given by telephone
(and subject to paragraph (c) of this Section), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax, as follows:

 

(i)                                     if to Parent or the Borrower, to Parent
(or c/o Amcor, as applicable) at Amcor Corporate, Thurgauerstrasse 34, CH-8050
Zurich, Attention of Group Treasurer/VP Treasury (Fax No. +44 44 316 17 18;
Email Address: graeme.vavasseur@amcor.com);

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 500 Stanton
Christiana Road, Ops 2, 3rd Floor, Newark, DE 19713, Attention of Lauren Mayer
(Fax No. (302) 634-1417; Email Addresses: lauren.mayer@jpmorgan.com and
12012443629@tls.ldsprod.com) with a copy to JPMorgan Chase Bank, N.A., 383
Madison Avenue, New York, NY 10179, Attention of Demetrius Dixon (Email Address:
Demetrius.dixon@chase.com); and

 

(iii)                               if to any other Lender, to it at its address
(or fax number) set forth in its Administrative Questionnaire.

 

80

--------------------------------------------------------------------------------



 

(b)                                 Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by fax shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
business day for the recipient); and notices delivered through electronic
communications to the extent provided in paragraph (c) of this Section shall be
effective as provided in such paragraph.

 

(c)                                  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
(including email and Internet and intranet websites) pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices under Article II to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Any notices or other communications to an
Agent, Parent or the Borrower may be delivered or furnished by electronic
communications pursuant to procedures approved by the recipient thereof prior
thereto; provided that approval of such procedures may be limited or rescinded
by any such Person by notice to each other such Person.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to the Platform shall be deemed received upon the receipt by the intended
recipient at its email address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.

 

(d)                                 Any party hereto may change its address,
telephone number, email address or fax number for notices and other
communications hereunder by notice to the other parties hereto (or, in the case
of any such change by a Lender, by notice to Parent and the Administrative
Agent).

 

(e)                                  Parent and the Borrower agree that the
Administrative Agent may, but shall not be obligated to, make any Communication
by posting such Communication on the Platform.  The Platform and any
Communications are provided “as is” and “as available”.  The Administrative
Agent, the Titled Persons and their respective Related Parties do not warrant,
and shall not be deemed to warrant, the adequacy of the Platform or the
Communications, and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by the Administrative Agent,
any Titled Person or any of their respective Related Parties in connection with
the Communications or the Platform.  In no event shall the Administrative Agent,
any Titled Person or any of their respective Related Parties have any liability
to any Loan Party, any Lender or any other Person for losses, claims,

 

81

--------------------------------------------------------------------------------



 

damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of any Loan Party’s, the Administrative Agent’s or any
Titled Person’s transmission of communications through the Platform, except to
the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Person acted with gross negligence or willful
misconduct; provided, however, that in no event shall the Administrative Agent,
any Titled Person or any of their respective Related Parties have any liability
to any Loan Party, any Lender or any other Person for indirect, special,
consequential or punitive damages (as opposed to direct or actual damages). 
Parent, the Borrower and each Lender agrees that the Administrative Agent or any
Titled Person may, but shall not be obligated to, store any Communications on
the Platform in accordance with its customary document retention procedures and
policies.

 

SECTION 9.02.                                   Waivers; Amendments.  (a) No
failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given.  Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or the making of a Term Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Arranger, any Syndication Agent, any Documentation
Agent or any Lender may have had notice or knowledge of such Default at the
time.

 

(b)                                 Except as provided in Section 1.08 and
2.13(b), none of this Agreement, any other Loan Document or any provision hereof
or thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Parent, the Administrative Agent and the Required Lenders and, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that (i) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by Parent and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (ii) no such agreement shall (A) increase the
Commitment of any Lender without the written consent of such Lender, (B) reduce
the principal amount of any Term Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, or change the currency of any Term Loan or
any interest or fee, without the written consent of each Lender affected

 

82

--------------------------------------------------------------------------------



 

thereby, (C) postpone the scheduled maturity date of any Term Loan or any date
for the payment of any interest or fees payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment (including any such postponement as a result of any
modification to the term “Commitment Outside Date”), without the written consent
of each Lender affected thereby, (D) change Section 2.17(b) or 2.17(c) in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender, (E) change any of the provisions of
this Section or the percentage set forth in the definition of the term “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, (F) release (including by limiting liability in respect
thereof) (i) the Borrower, Amcor, Amcor UK or, on or after the Availability
Date, New Amcor or Bemis from its Guarantee under the Guarantee Agreement or
(ii) one or more Subsidiary Guarantors (other than those that are also the
Borrower, Amcor, Amcor  UK or Bemis) from their Guarantees under the Guarantee
Agreement if such Guarantees represent a material portion of the aggregate value
of the Guarantees of all the Subsidiary Guarantors (except as expressly provided
in the Guarantee Agreement), without the written consent of each Lender, or
(G) amend, modify or waive the condition set forth in Section 4.02(f), without
the written consent of each Lender; provided further that no such agreement
shall amend, modify, extend or otherwise affect the rights or obligations of the
Administrative Agent without the prior written consent of the Administrative
Agent.  Notwithstanding the foregoing, no consent with respect to any amendment,
waiver or other modification of this Agreement or any other Loan Document shall
be required of (x) any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B) or (C) of clause
(ii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification or (y) in the case of any amendment, waiver or other modification
referred to in clause (ii) of the first proviso of this paragraph, any Lender
that receives payment in full of the principal of and interest accrued on each
Term Loan made by, and all other amounts owing to, such Lender or accrued for
the account of such Lender under this Agreement and the other Loan Documents at
the time such amendment, waiver or other modification becomes effective and
whose Commitments terminate by the terms and upon the effectiveness of such
amendment, waiver or other modification.

 

(c)                                  The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
waivers or other modifications on behalf of such Lender.  Any amendment, waiver
or other modification effected in accordance with this Section 9.02 shall be
binding upon each Person that is at the time thereof a Lender and each Person
that subsequently becomes a Lender.

 

SECTION 9.03.                                   Expenses; Indemnity; Damage
Waiver.  (a) Parent, Amcor and the Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and their Affiliates (including due diligence expenses, syndication
expenses, travel expenses and reasonable fees, charges and disbursements of
Cravath, Swaine & Moore LLP, US counsel to the

 

83

--------------------------------------------------------------------------------



 

Administrative Agent and the Arrangers, Allen & Overy, UK and Australian counsel
to the Administrative Agent and the Arrangers, and Walkers, Jersey counsel to
the Administrative Agent and the Arrangers), in connection with the structuring,
arrangement and syndication of the credit facility provided for herein,
including the preparation, execution and delivery of the commitment letter and
any fee letter entered into in connection with the credit facility provided for
herein, (ii) all reasonable and documented expenses of the Administrative Agent
associated with the preparation, execution, delivery and administration of this
Agreement, the other Loan Documents or any amendments, modifications or waivers
of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (iii) all reasonable
and documented expenses incurred by the Administrative Agent or any Lender,
including the reasonable fees, charges and disbursements of any counsel for any
of the foregoing (including Cravath, Swaine & Moore LLP, US counsel to the
Administrative Agent, Allen & Overy, UK and Australian counsel to the
Administrative Agent, and Walkers, Jersey counsel to the Administrative Agent),
in connection with the enforcement or protection of its rights in connection
with the Loan Documents, including its rights under this Section, or in
connection with the Term Loans made hereunder, including all such expenses
incurred during any workout, restructuring or negotiations in respect of such
Term Loans.

 

(b)                                 Parent, Amcor and the Borrower shall
indemnify the Administrative Agent (and any sub-agent thereof), each Arranger,
the Syndication Agents, the Documentation Agents and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses, including
the reasonable and documented fees, charges and disbursements of any counsel for
any Indemnitee, incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the structuring, arrangement and the
syndication of the credit facility provided for herein (in the case of any
Arranger), the preparation, execution, delivery and administration of the
commitment letter or any fee letter entered into in connection with the credit
facility provided for herein, this Agreement, the other Loan Documents or any
other agreement or instrument contemplated hereby or thereby, the performance by
the parties to the commitment letter or any fee letter entered into in
connection with the credit facility provided for herein, this Agreement or the
other Loan Documents of their obligations thereunder or the consummation of the
Transactions or any other transactions contemplated thereby, (ii) any Term Loan
or the use of the proceeds therefrom, (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and whether initiated
against or by any party to the commitment letter or any fee letter entered into
in connection with the credit facility provided for herein, this Agreement or
any other Loan Document, any Affiliate of any of the foregoing or any third
party (and regardless of whether any Indemnitee is a party thereto) or (iv) any
actual or alleged presence or Release of Hazardous Materials on any property
currently or formerly owned or operated by, or any Environmental Liability
related in any way to, Parent or any of its Subsidiaries or Affiliates; provided
that (x) such indemnity shall not, as to any Indemnitee, be available to the
extent that such losses, claims, damages, liabilities or related expenses are
determined by a court of

 

84

--------------------------------------------------------------------------------



 

competent jurisdiction in a final and nonappealable judgment to have resulted
from (i) such Indemnitee’s gross negligence or willful misconduct, (ii) a
material breach by such Indemnitee of the express terms of this Agreement or the
other Loan Documents or (iii) claims of one or more Indemnitees against another
Indemnitee (other than claims against the Administrative Agent, the Syndication
Agents, the Documentation Agents or the Arrangers in their capacities or in
fulfilling their roles as such) and not involving any act or omission of Parent
or any of its Subsidiaries or Affiliates and (y) Parent, Amcor and the Borrower
shall not be liable for the legal fees and expenses of more than one law firm at
any time for the Indemnitees as a whole (and, if reasonably deemed necessary by
the Indemnitees, one firm of local counsel in each relevant jurisdiction and one
firm of special counsel for each relevant specialty, in each case for the
Indemnitees as a whole); provided that, in the case of an actual or perceived
conflict of interest where any Indemnitee affected by such conflict informs
Parent of such conflict, Parent, Amcor and the Borrower shall be responsible for
the reasonable and documented fees and expenses of one additional firm of
counsel for each group of such affected Indemnitees similarly situated (and if
reasonably deemed necessary by such affected Indemnitee, one additional firm of
such local counsel or specialty counsel for each group of such affected
Indemnitees similarly situated).  This paragraph shall not apply with respect to
Taxes other than any Taxes that represent losses, claims or damages arising from
any non-Tax claim.

 

(c)                                  To the extent that Parent, Amcor and the
Borrower fail to indefeasibly pay any amount required to be paid by them under
paragraph (a) or (b) of this Section to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  For purposes of this Section, a Lender’s “pro
rata share” shall be determined based upon its share of the sum of the total
outstanding Term Loans and Commitments at the time (or most recently outstanding
and in effect).

 

(d)                                 No Indemnitee shall be liable for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet and the Platform), except to the
extent that such damages are determined by a court of competent jurisdiction in
a final, non-appealable judgment to have resulted from the willful misconduct or
gross negligence of such Indemnitee or the material breach by such Indemnitee of
the confidentiality provisions of this Agreement or any of the other Loan
Documents.

 

(e)                                  To the extent permitted by applicable law,
no party hereto shall assert, or permit any of its Affiliates or Related Parties
to assert, and each party hereto

 

85

--------------------------------------------------------------------------------



 

hereby waives, any claim against each other such Person on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Term Loan or the use of
the proceeds thereof; provided that this paragraph (e) shall not limit the
obligations of Parent, Amcor and the Borrower to indemnify, in accordance with
paragraph (b) above, any Indemnitee against any such damages that may be awarded
against it or any indemnification or expense reimbursement obligations of the
Loan Parties set forth in any other Loan Document.

 

(f)                                   All amounts due under this Section shall
be payable promptly after written demand therefor.

 

SECTION 9.04.                                   Successors and Assigns.  (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that (i) none of Parent, Amcor or the Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by Parent, Amcor or the Borrower without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section.  Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section), and, to the extent expressly contemplated hereby, the Arrangers, the
Syndication Agents, the Documentation Agents, the sub-agents of the
Administrative Agent and the Related Parties of any of the Administrative Agent,
the Arrangers, the Syndication Agents, the Documentation Agents and any Lender)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Term Loans at the time held or owing
to it) with the prior written consent (such consent not to be unreasonably
withheld, delayed or conditioned) of:

 

(A) Parent; provided that no consent of Parent shall be required (1) for an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund or (2) if
an Event of Default has occurred and is continuing, for any other assignment;
provided further that Parent shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof; and

 

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.

 

86

--------------------------------------------------------------------------------



 

(ii) Assignments shall be subject to the following additional conditions:

 

(A) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Term Loans, the amount of the Commitment or
Term Loans of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than US$5,000,000,
unless each of Parent and the Administrative Agent otherwise consents; provided
that no such consent of Parent shall be required if an Event of Default has
occurred and is continuing; provided further that Parent shall be deemed to have
consented to any such assignment that would otherwise not comply with the
provisions of this clause (A) unless it shall object thereto by written notice
to the Administrative Agent within 10 Business Days after having received
written notice thereof;

 

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

 

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption (or an agreement incorporating
by reference a form of Assignment and Assumption posted on the Platform),
together with a processing and recordation fee of US$3,500, provided that only
one such processing and recordation fee shall be payable in the event of
simultaneous assignments from any Lender or its Approved Funds to one or more
other Approved Funds of such Lender; and

 

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain Private Side Information) will be made available and who may
receive such information in accordance with the assignee’s compliance procedures
and applicable law, including US Federal and state and foreign securities laws.

 

(iii)  Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption (or an agreement incorporating by reference a
form of Assignment and Assumption posted on the Platform) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all the assigning Lender’s rights

 

87

--------------------------------------------------------------------------------



 

and obligations under this Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Sections 2.14, 2.15,
2.16, 9.03 and 9.17).  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.04(c).

 

(iv)  The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and records of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Term Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and Parent, the Borrower, the Administrative
Agent and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by Parent and the Borrower and, as to entries
pertaining to it, any Lender, at any reasonable time and from time to time upon
reasonable prior notice; provided that if Parent or the Borrower requests a copy
of the Register, such copy shall be provided to Parent or the Borrower within
two Business Days of such request.

 

(v)  Upon receipt by the Administrative Agent of an Assignment and Assumption
(or an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder) and the processing and recordation fee referred
to in this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that the Administrative Agent shall not be required to accept such
Assignment and Assumption or so record the information contained therein if the
Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt of) any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph, and following such
recording, unless otherwise determined by the Administrative Agent (such
determination to be made in the sole discretion of the Administrative Agent,
which determination may be conditioned on the consent of the assigning Lender
and the assignee), shall be effective notwithstanding any defect in the
Assignment and Assumption relating thereto.  Each assigning Lender and the
assignee, by its execution and delivery of an Assignment and Assumption, shall
be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in

 

88

--------------------------------------------------------------------------------



 

proper form, and each assignee, by its execution and delivery of an Assignment
and Assumption, shall be deemed to have represented to the assigning Lender and
the Administrative Agent that such assignee is an Eligible Assignee.  Upon
request of Parent, the Administrative Agent shall provide to Parent a copy of
each Assignment and Assumption and Administrative Questionnaire that shall have
been accepted by the Administrative Agent.

 

(c)                                  (i)  Any Lender may, without the consent of
Parent, Amcor, the Borrower or the Administrative Agent, sell participations to
one or more Eligible Assignees (“Participants”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitments and the Term Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) Parent, Amcor, the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other Loan
Document; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clause (ii) of the first proviso to
Section 9.02(b) that affects such Participant.  Parent, Amcor and the Borrower
agree that each Participant shall be entitled to the benefits of Sections 2.14,
2.15 and 2.16 (subject to the requirements and limitations therein, including
the requirements under Section 2.16(f) (it being understood that the
documentation required under Section 2.16(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (x) agrees to be subject to the provisions of
Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section and (y) shall not be entitled to receive any greater payment under
Section 2.14 or 2.16, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at Parent’s request and expense, to use
reasonable efforts to cooperate with Parent to effectuate the provisions of
Section 2.18(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.17(c) as though it were a Lender.

 

(ii)  Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Term Loans or other
rights and obligations of such Lender under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s

 

89

--------------------------------------------------------------------------------



 

interest in any Commitments, Term Loans or its other rights and obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment, Term
Loan or other right or obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, no
Agent (in its capacity as an Agent) shall have any responsibility for
maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank with jurisdiction
over such Lender, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

SECTION 9.05.                                   Survival.  All covenants,
agreements, representations and warranties made by the Loan Parties in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Term Loans, regardless of any investigation made by any such other party or on
its behalf and notwithstanding that the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any Loan Document is executed and delivered or any credit is extended hereunder,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Term Loan or any fee or any other amount payable under
this Agreement is outstanding and unpaid (other than contingent indemnity,
expense reimbursement and yield protection obligations as to which no claim has
been made) and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.05(b), 2.14, 2.15, 2.16, 2.17(e), 2.18, 9.03 and 9.17
and Article VIII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Term Loans, the expiration or termination of Commitments or the termination of
this Agreement or any provision hereof.

 

SECTION 9.06.                                   Counterparts; Integration;
Effectiveness; Electronic Execution.  (a)  This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents
and any separate fee letters with respect to fees payable to the Administrative
Agent, the Arrangers or the Lenders constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under any

 

90

--------------------------------------------------------------------------------



 

commitment letter entered in connection herewith (but do not supersede any other
provisions of any such commitment letter or any fee letter entered into in
connection with the credit facility provided for herein that do not by the terms
of such documents terminate upon the effectiveness of this Agreement, all of
which provisions shall remain in full force and effect).  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto (for the avoidance of doubt, other than New
Amcor), and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.  Delivery of an
executed counterpart of a signature page of this Agreement by facsimile,
electronic mail (in .pdf or .tif format) or other electronic imaging shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

(b)                                 The words “execution”, “signed”,
“signature”, “delivery” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

SECTION 9.07.                                   Severability.  Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

 

SECTION 9.08.                                   Right of Setoff.  If an Event of
Default shall have occurred and be continuing, each Lender and each Affiliate
thereof is hereby authorized at any time and from time to time, to the fullest
extent permitted by applicable law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
or other amounts at any time held and other obligations (in whatever currency)
at any time owing by such Lender, or by such an Affiliate, to or for the credit
or the account of Parent, Amcor or the Borrower against any of and all the
obligations then due of Parent, Amcor or the Borrower existing under this
Agreement held by such Lender, irrespective of whether or not such Lender shall
have made any demand under this Agreement and although such obligations of
Parent, Amcor or the Borrower are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness.  Each Lender agrees to promptly notify Parent
and the Administrative Agent after any such

 

91

--------------------------------------------------------------------------------



 

setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.  The rights of each Lender,
and each Affiliate thereof, under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or Affiliate
may have.

 

SECTION 9.09.                                   Governing Law; Jurisdiction;
Consent to Service of Process.  (a)  This Agreement shall be construed in
accordance with and governed by the law of the State of New York; provided that
the determination of whether the Amcor Exchange Scheme shall have been
implemented, and the Bemis Merger shall have been consummated, in all material
respects in accordance with the Transaction Agreement shall be interpreted and
construed in accordance with the internal laws of the State of Delaware, without
giving effect to any laws or other rules that would result in the application of
laws of a different jurisdiction; provided further that (i) the determination of
whether the Amcor Exchange Scheme shall have been implemented in all material
respects in accordance with the Transaction Agreement shall, solely to the
extent required by the laws of Victoria, Australia, be governed by, and
construed in accordance with, the laws of Victoria, Australia and (ii) the
determination of whether the Bemis Merger shall have been implemented in all
material respects in accordance with the Transaction Agreement shall, solely to
the extent required under the laws of the State of Missouri, be governed by, and
construed in accordance with, the laws of the State of Missouri.

 

(b)                                 Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of the
United States District Court of the Southern District of New York and of the
Supreme Court of the State of New York sitting in New York County, and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Agreement or any other Loan Document, or for recognition
or enforcement of any judgment, and each of Parent, Amcor and the Borrower
hereby irrevocably and unconditionally agrees that all claims arising out of or
relating to this Agreement or any other Loan Document brought by it or any of
its Affiliates shall be brought, and shall be heard and determined, exclusively
in such Federal court or, in the event such Federal court lacks subject matter
jurisdiction, such New York State court.  Each party hereto agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that it may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement or any
other Loan Document in any court referred to in paragraph (b) of this Section. 
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such suit, action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

92

--------------------------------------------------------------------------------



 

(e)                                  Each Non-US Loan Party hereby irrevocably
designates, appoints and empowers the Borrower, with an address of 2801 SW 149
Avenue, Suite 350, Miramar, Florida 33027, and the Borrower hereby accepts such
designation, appointment and empowerment, as its authorized designee, appointee
and agent (the “Authorized Agent”) to receive, accept and forward for and on its
behalf service of any and all legal process, summons, notices and documents that
may be served in any suit, action or proceeding arising out of or relating to
this Agreement or any other Loan Document.  Such service may be made by mailing
a copy of such process to any such Loan Party in the care of the Authorized
Agent at its address set forth above, and each Non-US Loan Party hereby
irrevocably authorizes and directs the Authorized Agent to accept such service
on its behalf.  Service of process upon the Authorized Agent shall be deemed, in
every respect, effective service of process upon each such Loan Party.

 

(f)                                   In the event any Loan Party or any of its
assets has or hereafter acquires, in any jurisdiction in which judicial
proceedings may at any time be commenced with respect to this Agreement or any
other Loan Document, any immunity from jurisdiction, legal proceedings,
attachment (whether before or after judgment), execution, judgment or setoff,
such Loan Party hereby irrevocably agrees not to claim and hereby irrevocably
and unconditionally waives such immunity.

 

SECTION 9.10.                                   WAIVER OF JURY TRIAL.  EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.                                   Headings.  Article and
Section headings and the Table of Contents used herein are for convenience of
reference only, are not part of this Agreement and shall not affect the
construction of, or be taken into consideration in interpreting, this Agreement.

 

SECTION 9.12.                                   Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Related Parties, including accountants, legal counsel and other
agents and advisors, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential or be subject
to customary confidentiality obligations of employment or professional practice,
(b) upon the request

 

93

--------------------------------------------------------------------------------



 

or demand of any Governmental Authority, semi-governmental authority,
self-regulatory authority (such as the National Association of Insurance
Commissioners) or regulatory authority having or purporting to have jurisdiction
over it (in which case the Administrative Agent or such Lender shall, (x) except
with respect to any audit or examination conducted by bank accountants or any
governmental bank regulatory authority exercising examination or regulatory
authority (or any request by such a governmental bank regulatory authority) and
(y) in the case of any request or demand of any self-regulatory authority, to
the extent reasonably practicable, (i) promptly notify Parent of (and, to the
extent reasonably practicable in light of the nature of the request, in advance
of) such disclosure to the extent permitted by law and (ii) so furnish only that
portion of such information that the Administrative Agent or such Lender
reasonably believes it is legally required to disclose), (c) in any legal,
judicial or administrative proceeding or other compulsory process or otherwise
as required by applicable law or regulations (in which case the Administrative
Agent or such Lender shall (i) promptly notify Parent of (and, to the extent
reasonably practicable in light of the nature of the request, in advance of)
such disclosure to the extent permitted by law and (ii) so furnish only that
portion of such information that the Administrative Agent or such Lender
reasonably believes it is legally required to disclose), (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
confidentiality undertakings substantially similar to those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its Related Parties) to any swap
or derivative transaction, or any actual or prospective credit insurance
provider (or its Related Parties), relating to any of Parent, Amcor or the
Borrower and their obligations hereunder, (g) with the consent of Parent, (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, any Lender or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than Parent, Amcor or the Borrower or
(i) solely with respect to Information about this Agreement or any other Loan
Document, to market data collectors, as such Information is routinely provided
by arrangers to data service providers, including league table providers, that
serve the lending industry.  For purposes of this Section, “Information” means
all information received from Parent, Amcor or the Borrower relating to Parent,
any Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by Parent, Amcor or the Borrower.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13.                                   Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the interest
rate applicable to any Term Loan, together with all fees, charges and other
amounts that are treated as interest on such Term Loan under applicable law
(collectively the “Charges”), shall exceed the maximum

 

94

--------------------------------------------------------------------------------



 

lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Term Loan in accordance with
applicable law, the rate of interest payable in respect of such Term Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Term Loan but were not payable
as a result of the operation of this Section shall be cumulated and the interest
and Charges payable to such Lender in respect of other Term Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the NYFRB Rate to the date
of repayment, shall have been received by such Lender.

 

SECTION 9.14.                                   “Know Your Customer” Notices. 
Each Lender and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that, pursuant to the requirements of
the USA PATRIOT Act and the Anti-Money Laundering and Counter-Terrorism
Financing Rules promulgated under the Anti-Money Laundering and
Counter-Terrorism Financing Act 2006 (Cth), it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with such Act and Rules.

 

SECTION 9.15.                                   No Fiduciary Relationship.  Each
of Parent, Amcor and the Borrower, on behalf of itself and its subsidiaries,
agrees that in connection with all aspects of the transactions contemplated
hereby and any communications in connection therewith, Parent, Amcor, the
Borrower and their Affiliates, on the one hand, and the Administrative Agent,
the Arrangers, the Lenders and their Affiliates, on the other hand, will have a
business relationship that does not create, by implication or otherwise, any
fiduciary duty on the part of the Administrative Agent, the Arrangers, the
Lenders or their Affiliates, and no such duty will be deemed to have arisen in
connection with any such transactions or communications.  The Administrative
Agent, the Arrangers, the Lenders and their Affiliates may be engaged, for their
own accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of Parent, Amcor, the Borrower and
their Affiliates, and none of the Administrative Agent, the Arrangers, the
Lenders or their Affiliates has any obligation to disclose any of such interests
to Parent, Amcor, the Borrower or any of their Affiliates.  To the fullest
extent permitted by law, each of Parent, Amcor and the Borrower hereby waives
and releases any claims that it or any of its Affiliates may have against the
Administrative Agent, the Arrangers, the Lenders and their Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.16.                                   Non-Public Information. 
(a) Each Lender acknowledges that all information, including requests for
waivers and amendments, furnished by Parent, Amcor, the Borrower or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement, will be syndicate-level information, which may
contain Private Side Information.  Each Lender represents to Parent, Amcor, the
Borrower and the Administrative Agent that (i) it has developed

 

95

--------------------------------------------------------------------------------



 

compliance procedures regarding the use of Private Side Information and that it
will handle Private Side Information in accordance with such procedures and
applicable law, including Unites States Federal and state and foreign securities
laws, and (ii) it has identified in its Administrative Questionnaire a credit
contact who may receive information that may contain Private Side Information in
accordance with its compliance procedures and applicable law, including United
States federal and state and foreign securities laws.

 

(b)                                 Parent, Amcor, the Borrower and each Lender
acknowledge that, if information furnished by Parent, Amcor or the Borrower
pursuant to or in connection with this Agreement is being distributed by the
Administrative Agent through Debt Domain, IntraLinksTM, SyndTrak or any other
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Platform”), (i) the Administrative Agent may post any
information that Parent has indicated as containing Private Side Information
solely on that portion of the Platform as is designated for Private Side Lender
Representatives and (ii) if Parent has not indicated whether any information
furnished by it pursuant to or in connection with this Agreement contains
Private Side Information, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives.  Parent agrees to clearly designate all
information provided to the Administrative Agent by or on behalf of Parent,
Amcor or the Borrower that is suitable to be made available to Public Side
Lender Representatives, and the Administrative Agent shall be entitled to rely
on any such designation by Parent without liability or responsibility for the
independent verification thereof.  In the event that any Lender has determined
for itself to not access any information disclosed through the Platform or
otherwise, such Lender acknowledges that (A) other Lenders may have availed
themselves of such information and (B) none of Parent, Amcor, the Borrower, the
Administrative Agent or any other Titled Person has any responsibility for such
Lender’s decision to limit the scope of the information it has obtained in
connection with this Agreement.

 

SECTION 9.17.                                   Conversion of Currencies. 
(a) If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum owing hereunder in one currency into another currency, each party
hereto agrees, to the fullest extent that it may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures in the relevant jurisdiction the first currency could be purchased
with such other currency on the Business Day immediately preceding the day on
which final judgment is given.

 

(b)                                 The obligations of each of Parent, Amcor and
the Borrower in respect of any sum due to any party hereto or any party to any
other Loan Document or any holder of the obligations owing hereunder or under
any other Loan Document (the “Applicable Creditor”) shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is stated to be due hereunder or under such other Loan Document
(the “Agreement Currency”), be discharged only to the extent that, on the
Business Day following receipt by the Applicable Creditor of any sum adjudged to
be so due in the Judgment Currency, the Applicable Creditor may in accordance
with normal banking procedures in the relevant jurisdiction purchase the

 

96

--------------------------------------------------------------------------------



 

Agreement Currency with the Judgment Currency; if the amount of the Agreement
Currency so purchased is less than the sum originally due to the Applicable
Creditor in the Agreement Currency, each of Parent, Amcor and the Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Applicable Creditor against such loss.

 

SECTION 9.18.                                   Additional Subsidiary
Guarantees; Release of Subsidiary Guarantors.  (a) Parent may (but, except as
provided in Section 5.03, is not required to), at any time upon prior written
notice to the Administrative Agent, cause any of its wholly-owned Subsidiaries
to become a Subsidiary Guarantor by causing such Subsidiary to execute and
deliver to the Administrative Agent a supplement to the Guarantee Agreement in
the form specified therein, together with, to the extent requested by the
Administrative Agent, documents and opinions of the type referred to in Sections
4.01(b), 4.01(c), 4.01(f), 4.02(b) and 4.02(c) with respect to such Subsidiary.

 

(b)                                 In the event that (i) all of the capital
stock of a Subsidiary Guarantor (other than the Borrower, Amcor, Amcor UK or
Bemis) that is owned by Parent and the Subsidiaries is sold or otherwise
disposed of in a transaction or transactions permitted by Section 6.03, (ii) in
the case of any Subsidiary Guarantor that shall have become such solely pursuant
to Section 9.18(a), immediately after giving effect to such release (and
assuming that all of the Financial Indebtedness of such Subsidiary Guarantor
outstanding on the date of the effectiveness of such release has been incurred
by such Subsidiary Guarantor on such date), all of the Financial Indebtedness of
the Subsidiaries shall be permitted under Section 6.03 or (iii) in the case of
any Subsidiary Guarantor that shall have become such pursuant to Section 5.03,
such Subsidiary Guarantor (if it were not already a party to the Guarantee
Agreement) would no longer be required, pursuant to Section 5.03, to become a
Subsidiary Guarantor, then, in each case, promptly following Parent’s request
and so long as no Event of Default has occurred and is continuing or would
result after giving effect to such release, the Administrative Agent shall (and
is hereby irrevocably authorized by each Lender to) execute and deliver to
Parent, at Parent’s expense, a release of such Subsidiary Guarantor from its
obligations under the Guarantee Agreement.  In connection with any release
pursuant to this Section, the Administrative Agent may request that Parent
deliver to it a certificate of a Financial Officer of Parent to the effect that
the requirements to such release set forth in this paragraph have been
satisfied, and the Administrative Agent may rely on, and shall incur no
liability for relying upon, any statements made in any such certificate.  Any
execution and delivery of documents pursuant to this paragraph shall be without
recourse to or warranty by the Administrative Agent.

 

SECTION 9.19.                                   Acknowledgement and Consent to
Bail-In of EEA Financial Institutions.  Notwithstanding anything to the contrary
in this Agreement or in any other agreement, arrangement or understanding among
the parties hereto, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

97

--------------------------------------------------------------------------------



 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the Write-Down and Conversion Powers of any
EEA Resolution Authority.

 

[Signature pages follow]

 

98

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

AMCOR LIMITED

 

 

 

 

by

 

 

 

/s/ Michael Casamento

 

 

Name: Michael Casamento

 

 

Title: Executive Vice President, Finance and Chief Financial Officer

 

 

 

 

AMCOR FINANCE (USA), INC.

 

 

 

 

by

 

 

 

/s/ Robert Mermelstein

 

 

Name: Robert Mermelstein

 

 

Title: Director

 

SIGNATURE PAGE TO AMCOR TERM SYNDICATED FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent

 

 

 

 

by

 

 

 

/s/ Tasvir Hasan

 

 

Name: Tasvir Hasan

 

 

Title: Executive Director

 

SIGNATURE PAGE TO AMCOR TERM SYNDICATED FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



 

SIGNATURE PAGE TO
THE AMCOR TERM SYNDICATED FACILITY AGREEMENT

 

 

Name of Institution:

 

 

 

 

by

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

For any Lender requiring a second signature line:

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

SIGNATURE PAGE TO AMCOR TERM SYNDICATED FACILITY AGREEMENT

 

--------------------------------------------------------------------------------



 

ANNEX A

 

Additional Defined Terms

 

Defined Term

 

Prior to the

Applicable GAAP Transition Date

 

On and after the

Applicable GAAP Transition Date

“EBITDA”

 

means, for any period, the profit on ordinary activities before income tax
expense, net finance costs, amortization or impairment of intangible assets and
depreciation of tangible assets of Parent and the Subsidiaries for such period,
as disclosed in the most recent Accounts delivered pursuant to
Section 5.01(a)(i) or 5.01(b), and after excluding any Significant Items for
such period, all as determined on a consolidated basis in accordance with the
Applicable GAAP.

 

means, for any period, Consolidated Net Income for such period plus, (a) without
duplication, to the extent deducted in the determination of such Consolidated
Net Income, (i) net interest expense for such period, (ii)  income tax expense
for such period, (iii) depreciation and amortization expense for such period,
(iv) any extraordinary, non-recurring or unusual non-cash charges or expenses
for such period and (v) the amount of any one-time transaction costs (including
compensation and acquisition costs) incurred in connection with the Combination
Transactions for such period, in an aggregate amount not to exceed $190,000,000
during the term of this Agreement, minus (b) to the extent included in the
determination of such Consolidated Net Income, any extraordinary, non-recurring
or unusual non-cash gains for such period, all as determined on a consolidated
basis in accordance with the Applicable GAAP.

“Consolidated Net Income” means, for any period, the consolidated net income of
Parent and the Subsidiaries for such period, as determined on a consolidated
basis in accordance with the Applicable GAAP.

 

 

 

 

 

“Finance

 

means a “finance lease” as defined in

 

means a lease (or similar arrangement

 

A-1

--------------------------------------------------------------------------------



 

Lease”

 

the Australian Approved Accounting Standard AASB117: Leases.

 

conveying the right to use) that is required to be classified and accounted for
as a capital lease or financing lease on a balance sheet under the Applicable
GAAP.

 

 

 

 

 

“Net Interest Expense”

 

means, for any period, the aggregate consolidated total finance expense of
Parent and the Subsidiaries for such period, less the sum of (a) the aggregate
consolidated interest income received by Parent and the Subsidiaries for such
period, (b) the interest component of the post employment benefit costs of
Parent and the Subsidiaries classified as borrowing costs for such period and
(c) any discounting of the long term provisions of Parent and the Subsidiaries
recognized as borrowing costs, all as determined on a consolidated basis in
accordance with the Applicable GAAP and as disclosed in the most recent Accounts
delivered pursuant to Section 5.01(a)(i) or 5.01(b) or, if they are not
expressly disclosed in the Accounts, as certified by a Financial Officer of
Parent to the Administrative Agent.

 

means, for any period, the aggregate consolidated total interest expense of
Parent and the Subsidiaries for such period, less the sum of (a) the aggregate
consolidated interest income received by Parent and the Subsidiaries for such
period, (b) the interest component of any post employment benefit costs of
Parent and the Subsidiaries classified as interest expense for such period and
(c) the interest component of any discounting of long term provisions, all as
determined on a consolidated basis in accordance with the Applicable GAAP and as
disclosed in the most recent Accounts delivered pursuant to
Section 5.01(a)(i) or 5.01(b) or, if they are not expressly disclosed in the
Accounts, as certified by a Financial Officer of Parent to the Administrative
Agent

 

 

 

 

 

“Total Net Indebtedness”

 

means, as of any date, (a) the sum of (i) the aggregate amount of outstanding
interest-bearing liabilities of Parent and the Subsidiaries as disclosed in the
most recent Accounts delivered pursuant to Section 5.01(a)(i) or 5.01(b), but
(x) for the avoidance of doubt, excluding retirement and other employee benefit
obligations and “Other financial liabilities” as disclosed in such Accounts and
(y) excluding any Financial Indebtedness falling within the Subordinated Debt
Allowance, and (ii) without duplication, any Guarantees of interest-bearing
liabilities given by Parent or

 

means, as of any date (a) the sum of (i) the aggregate amount of outstanding
long-term debt (including the current portion of long-term debt) and short-term
debt as disclosed in the most recent Accounts delivered pursuant to
Section 5.01(a)(i) or 5.01(b), but (x) for the avoidance of doubt, excluding
retirement and other employee benefit obligations and “Other current
liabilities” and “Other non-current liabilities”, in each case as disclosed in
such Accounts, and (y) excluding any Financial Indebtedness falling within the
Subordinated Debt Allowance, and (ii) without duplication, any

 

A-2

--------------------------------------------------------------------------------



 

 

 

any Subsidiary that are outstanding on such date, minus (b) cash and cash
equivalents of Parent and its Subsidiaries (including short-term deposits held
with financial institutions) on such date, all as determined on a consolidated
basis in accordance with the Applicable GAAP; provided that Total Net
Indebtedness will be determined without giving effect to any principle resulting
in valuation of any Financial Indebtedness below the full stated principal
amount thereof (including on account of any election to value any Financial
Indebtedness at “fair value” or, in the case of any convertible debt
instruments, to value such debt instruments in a bifurcated manner).

 

Guarantees of long-term debt or short-term debt given by Parent or any
Subsidiary that are outstanding on such date, minus (b) cash and cash
equivalents of Parent and its Subsidiaries (including short-term deposits held
with financial institutions) on such date, all as determined on a consolidated
basis in accordance with the Applicable GAAP.

 

A-3

--------------------------------------------------------------------------------